 

Exhibit 10.35

 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

 

EXECUTION VERSION   LICENSE AGREEMENT

 

dated

 

FEBRUARY 2, 2018

 

among

 

ARQULE, INC.,

 

SINOVANT SCIENCES LTD

 

and

 

ROIVANT SCIENCES LTD.

 

[tv487013_ex10-35img01.jpg]

 

Allen & Overy

 

 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

 

Contents

 

Clause   Page       1. Definitions 1 2. Grant of Rights 14 3. Regulatory and
Commercialization Activities 17 4. Development Committee 24 5. Payments and
Records 26 6. Intellectual Property 32 7. Confidentiality and Non-Disclosure 39
8. Representations and Warranties 43 9. Indemnity; Insurance 45 10. Term and
Termination 48 11. Miscellaneous 52 Schedule 1 60 Existing Patents 60 Schedule 2
61 Licensed Compound 61 Schedule 3 62 The Initial Development Plan 62 Schedule 4
63 ArQule Know-How 63     Signatories 59

 

 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

 

This License Agreement (this Agreement) is made and entered into effective as of
February 2, 2018 (the Effective Date)

 

BY and AMONG:

 

(1)ARQULE, INC, a Delaware corporation with offices at One Wall Street,
Burlington, MA 01803 (ArQule);

 

(2)Sinovant Sciences Ltd., an exempted limited company incorporated under the
laws of Bermuda, having its registered office at 2 Church Street, Hamilton,
Bermuda, and a wholly-owned subsidiary of Parent (Licensee); and

 

(3)Solely for purposes of Clause 11.17 (Guaranty), Roivant Sciences Ltd., an
exempted limited company incorporated under the laws of Bermuda, having its
registered office at 2 Church Street, Hamilton, Bermuda (Parent).

 

ArQule and Licensee are referred to herein individually as a Party and
collectively as the Parties.

 

RECITALS:

 

(A)WHEREAS, ArQule owns and Controls certain intellectual property rights with
respect to the Licensed Compound (as defined herein); and

 

(B)WHEREAS, ArQule wishes to grant a license to Licensee and Licensee wishes to
take a license under such intellectual property rights to develop and
commercialize Licensed Products in the Territory, in each case in accordance
with the terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
conditions set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, do hereby agree as follows:

 

1.Definitions

 

Unless otherwise specifically provided herein, the following terms shall have
the following meanings:

 

AAA has the meaning set forth in Clause 11.5 (Governing Law and Dispute
Resolution).

 

Affiliate means, with respect to a Party, any Person that, directly or
indirectly, through one (1) or more intermediaries, controls, is controlled by
or is under common control with such Party. For purposes of this definition,
"control" and, with correlative meanings, the terms "controlled by" and "under
common control with" means:

 

(a)the possession, directly or indirectly, of the power to direct the management
or policies of a business entity, whether through the ownership of voting
securities, by contract relating to voting rights or corporate governance or
otherwise;

 

(b)the right to elect a majority of the members of the board of directors, or to
appoint the chief executive officer, general manager or other senior management
officials; or

 

(c)the ownership, directly or indirectly, of fifty percent (50%) or more of the
voting securities or other ownership interest of a business entity (or, with
respect to a limited partnership or other similar entity, its general partner or
controlling entity).

 1 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

Agreement has the meaning set forth in the preamble hereto.

 

Alliance Manager has the meaning set forth in Clause 4.2(e) (Alliance Managers).

 

Anti-Corruption Laws has the meaning set forth in Clause 8.4 (Anti-Bribery and
Anti-Corruption Compliance).

 

Applicable Law means any laws, rules and regulations, including any rules,
regulations, guidelines or other requirements of the Regulatory Authorities,
that may be in effect from time to time and applicable to a particular activity
hereunder, including the FFDCA, DAL, Provision for Drug Registration of CFDA and
the Anti-Corruption Laws.

 

Arbitration Notice has the meaning set forth in Clause 11.5 (Governing Law and
Dispute Resolution).

 

Arbitrators has the meaning set forth in Clause 11.5 (Governing Law and Dispute
Resolution).

 

ArQule has the meaning set forth in the preamble hereto.

 

ArQule Development Data means any (a) pharmacology, toxicology and other
biological data Controlled by ArQule and included in, or filed in support of,
the Regulatory Documentation filed by ArQule outside of the Territory and (b)
clinical data Controlled by ArQule and included in, or filed in support of, the
Regulatory Documentation filed by ArQule outside of the Territory.

 

ArQule Fish Assay has the meaning set forth in Clause 3.7 (Companion
Diagnostics).

 

ArQule Inventions means any Inventions, other than any Compound-Specific
Inventions, that are first conceived or reduced to practice by employees of, or
consultants to, ArQule, alone or jointly with any Third Party at any time during
the Term.

 

ArQule Invention Patents means any Patents that contain one (1) or more claims
that cover ArQule Inventions.

 

ArQule Know-How means all Information Controlled by ArQule or any of its
Affiliates at any time during the Term, including all ArQule Inventions and
Compound-Specific Inventions, that is (a) not generally known and (b) reasonably
necessary or useful for the Exploitation of the Licensed Compound or any
Licensed Product for use in the Field and in the Territory, but excluding any
Information to the extent covered or claimed by published ArQule Patents or
Joint Patents or any Joint Inventions.

 

ArQule Patents means all of the Patents Controlled by ArQule or any of its
Affiliates at any time during the Term, including all ArQule Invention Patents
and Compound-Specific Invention Patents, that are reasonably necessary or useful
(or, with respect to Patent applications, would be reasonably necessary or
useful if such Patent applications were to issue as Patents) for the
Exploitation of the Licensed Compound or any Licensed Product for use in the
Field and in the Territory, but excluding any Joint Patents. The ArQule Patents
include the Existing Patents.

 

ArQule Regulatory Documentation means the Regulatory Documentation Controlled by
ArQule or any of its Affiliates at any time during the Term relating to the
Compound in the Field in the Territory.

 

Assist means providing, directly or indirectly, a Third Party with (a) any
analysis of any of the ArQule Patents or any portion thereof; (b) prior art or
analysis of any prior art to any of the ArQule Patents; or (c) financial or
technical or other support in connection with a Challenge of any of the ArQule
Patents or any portion thereof.

 

 2 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

Audit has the meaning set forth in Clause 5.10 (Audit).

 

Auditor has the meaning set forth in Clause 5.11 (Audit Dispute).

 

Authorized Representative has the meaning set forth in Clause 8.4 (Anti-Bribery
and Anti-Corruption Compliance).

 

Breaching Party has the meaning set forth in Clause 10.2(a) (Termination for
Convenience by Licensee).

 

Business Day means a day other than a Saturday or Sunday or a day on which
banking institutions in New York, NY or Bermuda are permitted or required to be
closed.

 

Calendar Quarter means each successive period of three (3) calendar months
commencing on 1 January, 1 April, 1 July and 1 October, except that the first
Calendar Quarter of the Term shall commence on the Effective Date and end on the
day immediately prior to 1 April and the last Calendar Quarter shall end on the
last day of the Term.

 

Calendar Year means each successive period of twelve (12) calendar months
commencing on 1 January and ending on 31 December, except that the first
Calendar Year of the Term shall commence on the Effective Date and end on 31
December of the year in which the Effective Date occurs and the last Calendar
Year of the Term shall commence on 1 January of the year in which the Term ends
and end on the last day of the Term.

 

CFDA means China Food and Drug Administration.

 

Challenge means to contest or Assist in the contesting of the validity or
enforceability of any of the ArQule Patents, in whole or in part, in any court,
arbitration proceeding or other tribunal, including the United States Patent and
Trademark Office and the United States International Trade Commission. For the
avoidance of doubt, the term “contest” includes: (a) filing an action under 28
U.S.C. §§ 2201-2202 seeking a declaration of invalidity or unenforceability of
any ArQule Patents; (b) citation to the United States Patent and Trademark
Office pursuant to 35 U.S.C. § 301 of prior art patents or printed publications
or statements of the patent owner concerning the scope of any of the ArQule
Patents; (c) filing a request under 35 U.S.C. § 302 for re-examination of any of
the ArQule Patents; (d) filing, or joining in, a petition under 35 U.S.C. § 311
to institute inter partes review of any ArQule Patents or any portion thereof;
(e) filing, or joining in, a petition under 35 U.S.C. § 321 to institute
post-grant review of the ArQule Patents or any portion thereof; (f) provoking or
becoming a party to an interference with an application for any of the ArQule
Patents pursuant to 35 U.S.C. § 135; (g) filing or commencing any
re-examination, opposition, cancellation, nullity or similar proceedings against
any of the ArQule Patents in any country; or (h) any foreign equivalents of
subsection (a) through (g) applicable in the Territory.

 

Change of Control with respect to a Party means any of the following:

 

(a)any Person or Group (as such terms are defined below) is or becomes the
Beneficial Owner (as defined below, except that a Person or Group shall be
deemed to have Beneficial Ownership of all shares of capital stock or other
equity interests if such Person or Group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of shares of capital stock or other interests (including partnership
interests) of such Party then outstanding and normally entitled (without regard
to the occurrence of any contingency) to vote in the election of the directors,
managers or similar supervisory positions (Voting Stock) of such Party
representing fifty percent (50%) or more of the total voting power of all
outstanding classes of Voting Stock of such Party

 

 3 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

(b)such Party enters into a merger, consolidation or similar transaction with
another Person (whether or not such Party is the surviving entity) and as a
result of such merger, consolidation or similar transaction the Persons that
Beneficially Owned, directly or indirectly, the shares of Voting Stock of such
Party immediately prior to such transaction cease to Beneficially Own, directly
or indirectly, shares of Voting Stock of such Party representing at least a
majority of the total voting power of all outstanding classes of Voting Stock of
the surviving Person in substantially the same proportions as their ownership of
Voting Stock of such Party immediately prior to such transaction;

 

(c)such Party sells or transfers to any Third Party, in one (1) or more related
transactions, properties or assets representing all or substantially all of such
Party's consolidated total assets to which this Agreement relates;

 

(d)the holders of capital stock of such Party approve a plan or proposal for the
liquidation or dissolution of such Party.

 

For the purpose of this definition of Change of Control:

 

(i)Person and Group have the meanings given such terms under Section 13(d) and
14(d) of the United States Securities Exchange Act of 1934 and the term Group
includes any group acting for the purpose of acquiring, holding or disposing of
securities within the meaning of Rule 13d-5(b)(1) under the aforesaid Act;

 

(ii)a Beneficial Owner shall be determined in accordance with Rule 13d-3 under
the aforesaid Act; and

 

(iii)the terms Beneficially Owned and Beneficially Own shall have meanings
correlative to that of Beneficial Owner

 

For clarity, any investment transaction by venture capital or other financial
investors not engaged directly in the pharmaceutical or biotechnology business
and not otherwise affiliated with a pharmaceutical or biotechnology company, the
purpose of which is to raise capital for a Party, shall not be deemed to be a
Change of Control of that Party.

 

Combination Product means a Licensed Product that is comprised of or contains
the Licensed Compound as an active ingredient together with one (1) or more
other active ingredients and is sold either as a fixed dose or as separate doses
in a single package.

 

Commercialization means any and all activities directed to the preparation for
sale, offering for sale, or sale of a Licensed Product, including activities
related to marketing, advertising, promoting, distributing (including without
limitation importing, exporting, transporting, customs clearance, warehousing,
invoicing, handling and delivering the Licensed Product to customers), using and
selling such Licensed Product, and booking sales, and interacting with
Regulatory Authorities regarding any of the foregoing. When used as a verb, to
Commercialize and Commercializing means to engage in Commercialization and
Commercialized has a corresponding meaning.

 

Commercial Milestone Event has the meaning set forth in Clause 5.3 (Commercial
Milestones).

 

Commercially Reasonable Efforts means, with respect to the performance of
Development, Manufacturing, and Commercialization activities with respect to the
Licensed Compound or a Licensed Product by Licensee, the carrying out of such
activities using efforts and resources comparable to the efforts and resources
commonly used in the biopharmaceutical industry by companies with resources and
expertise comparable to those of Parent for internally-developed compounds or
products of similar market potential at a similar stage in development or
product life.

 

 4 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

Confidential Information has the meaning set forth in Clause 7.1
(Confidentiality Obligations).

 

Commercialization Plan means the commercialization plan for the Licensed Product
in the Field in the Territory, as such plan may be amended or updated from time
to time in accordance with this Agreement. The Commercialization Plan will
include in reasonable detail (a) a multi-year marketing and distribution plan,
including a timeline for such activities, the estimated launch date in the
Territory and Licensee’s principal strategies with respect to marketing,
distributing and promoting the Licensed Product during the applicable time
period, (b) the material activities to be conducted by Licensee in connection
with the Commercialization of the Licensed Product during such time period, (c)
a five (5) year sales forecast for the Licensed Product in the Territory.

 

Compound-Specific Invention means any Invention that (a) relates to the
composition of matter, and/or use of the Licensed Compound (including any
derivative, analog or modification thereof) and/or (b) directly relates to the
Manufacture of the Licensed Compound (including any derivative, analog or
modification thereof) and does not relate generally to the manufacture of any
other compound, in any case whether or not patented or patentable.

 

Compound-Specific Invention Patent means any Patent that contains one (1) or
more claims that cover any Compound-Specific Invention.

 

Control means, with respect to any item of Information, Regulatory
Documentation, material, Patent or other intellectual property right, possession
of the right, whether directly or indirectly and whether by ownership, license
or otherwise (other than by operation of the license and other grants in Clause
2.1 (Grants to Licensee) or 2.2 (Grants to ArQule)), to grant a license,
sublicense or other right (including the right to reference Regulatory
Documentation) to or under such Information, Regulatory Documentation, material,
Patent or other intellectual property right as provided for herein without
violating the terms of any agreement with any Third Party. For clarity, no Party
(or an Affiliate of a Party, as applicable) shall be deemed to Control any
Information, Regulatory Documentation, material, Patent or other intellectual
property right by virtue of the license grants to that Party from or by the
other Party as set forth in this Agreement.

 

Controlling Party has the meaning set forth in Clause 6.5 (Invalidity or
Unenforceability Defenses or Actions).

 

Corporate Names means any Trademarks, names and logos Controlled by ArQule at
any time during the Term.

 

CTA means a Clinical Trial Application that is required to initiate a clinical
trial for registering a drug product under Chinese Drug Administration Law and
Provisions for Drug Registration (CFDA Order. 28) or equivalence thereof under
the future Chinese laws and rules, as the same may be amended from time to time.

 

DAL means Chinese Drug Administration Law.

 

Development means, with respect to the Licensed Compound and any Licensed
Product, all activities related to research, pre-clinical and other non-clinical
testing, test method development and stability testing, toxicology, formulation,
process development, manufacturing scale-up, qualification and validation,
quality assurance/quality control, clinical studies, including Manufacturing in
support thereof, statistical analysis and report writing, the preparation and
submission of Drug Approval Applications, regulatory affairs with respect to the
foregoing and all other activities necessary or reasonably useful or otherwise
requested or required by a Regulatory Authority as a condition or in support of
obtaining or maintaining a Regulatory Approval for such Licensed Compound or
Licensed Product. When used as a verb, Develop means to engage in Development.

 

 5 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

Development Plan means the plan for the Development of the Licensed Compound for
Regulatory Approvals and Post-Approval Development in the Territory, including
in reasonable detail (a) all material Development activities reasonably
anticipated to be undertaken by Licensee to obtain Regulatory Approval of a
Licensed Product in the Field in the Territory, (b) a high level summary of the
design for all clinical trials involving the Licensed Product, (c) estimated
dates on which Licensee expects to achieve each Development Milestone Event, and
(d) an estimate of costs and expenses associated with the activities set forth
therein, as such plan may be amended or updated from time to time in accordance
with this Agreement. For clarity, the Initial Development Plan is attached
hereto as Schedule 3 and such Initial Development Plan shall be amended,
modified or updated solely in accordance with this Agreement.

 

Dispute has the meaning set forth in Clause 11.5 (Governing Law and Dispute
Resolution).

 

Dollars or $ means United States Dollars.

 

Drug Approval Application means, with respect to any Licensed Product in any
country in the Territory, an application for Regulatory Approval for such
Licensed Product in such country, including: (a) an NDA, or any future
equivalent thereto as defined in the DAL and the Provisions for Drug
Registration, (b) any corresponding foreign application in any other country in
the Territory; and (c) all renewals, supplements and amendments to any of the
foregoing.

 

Effective Date has the meaning set forth in the preamble hereto.

 

Enforcing Party has the meaning set forth in Clause 6.3(b) (Enforcement of
Patents).

 

Existing Patents means the Patents listed on Schedule 1.

 

Exploit means to make, have made, import, use, sell or offer for sale, including
to research, Develop, Commercialize, register, Manufacture, have Manufactured,
hold or keep (whether for disposal or otherwise), have used, export, transport,
distribute, promote, market or have sold or otherwise dispose of. Exploitation
means the act of Exploiting a compound, product or process.

 

FDA means the United States Food and Drug Administration and any successor
agency thereto.

 

FFDCA means the United States Federal Food, Drug, and Cosmetic Act, as amended
from time to time, together with any rules, regulations and requirements
promulgated thereunder (including all additions, supplements, extensions and
modifications thereto).

 

Field means all therapeutic uses in humans and animals.

 

FGFR means all Fibroblast Growth Factor Receptors including Fibroblast growth
factor receptor 1, Fibroblast growth factor receptor 2, Fibroblast growth factor
receptor 3, Fibroblast growth factor receptor 4 and all their isoforms.

 

First Commercial Sale means, with respect to a Licensed Product in any country
in the Territory, the first sale for monetary value for use or consumption by
the end user of such Licensed Product in such country after Regulatory Approval
for such Licensed Product has been obtained in such country. Sales prior to
receipt of Regulatory Approval for such Licensed Product, such as so-called
"treatment IND sales," "named patient sales," and "compassionate use sales,"
shall not be construed as a First Commercial Sale.

 

FPFV means the first patient's first screening visit in a clinical trial at or
prior to which such subject signs an informed consent to participate in such
clinical trial.

 

 6 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

GAAP means current United States generally accepted accounting principles,
International Financial Reporting Standards or such other similar national
standards as a Party, its Affiliates or its or their sublicense adopts, in each
case, consistently applied.

 

Generic Product means, with respect to a particular mode of administration of a
Licensed Product, any other prescription pharmaceutical product that (a)
contains the same active ingredient(s) as such Licensed Product, (b) has the
same mode of administration as such Licensed Product and (c) is "therapeutically
equivalent" as evaluated by the FDA, applying the definition of "therapeutically
equivalent" to such Licensed Product set forth in the preface to the FDA's
Orange Book (or, with respect to any country in the Territory outside the United
States, is similarly substitutable under equivalent Applicable Law), such that
the pharmaceutical product may be substituted for the Licensed Product at the
point of dispensing without any intervention by the prescribing physician in
such country.

 

Government Official means (a) any Person employed by or acting on behalf of a
government, government-controlled agency or entity or public international
organization, (b) any political party, party official or candidate, (c) any
Person who holds or performs the duties of an appointment, office or position
created by custom or convention or (d) any Person who holds himself out to be
the authorized intermediary of or has a close relationship with any of the
foregoing who can reasonably influence foregoing’s decision making, including,
but not limited to, the direct relatives of foregoing.

 

Hatch-Waxman Act means the U.S. "Drug Price Competition and Patent Term
Restoration Act" of 1984, as set forth at 21 U.S.C. §355(b)(2)(A)(iv) or
(j)(2)(A)(vii)(IV).

 

IDL means an imported drug license under the Chinese DAL and its relevant
regulation and rules.

 

Invention means any Information (including any new and useful process, method of
manufacture, chemical composition or composition of matter) that is first
conceived and reduced to practice (actually or constructively), whether or not
patentable, by or on behalf of either Party, or jointly by the Parties, in
connection with the conduct of the Development activities and/or the
Exploitation of the Licensed Compound or any Licensed Product.

 

IND means (a) an investigational new drug application filed with the FDA for
authorization to commence clinical studies and its equivalent in other countries
or regulatory jurisdictions and (b) all supplements and amendments that may be
filed with respect to the foregoing.

 

Indemnification Claim Notice has the meaning set forth in Clause 9.3(a) (Notice
of Claim).

 

Indemnified Party has the meaning set forth in Clause 9.3(a) (Notice of Claim).

 

Information means all technical, scientific and other know-how and information,
trade secrets, knowledge, technology, means, methods, processes, practices,
formulae, instructions, skills, techniques, procedures, experiences, ideas,
technical assistance, designs, drawings, assembly procedures, computer programs,
apparatuses, specifications, data, results and other material, including:
biological, chemical, pharmacological, toxicological, pharmaceutical, physical
and analytical, pre-clinical, clinical, safety, manufacturing and quality
control data and information, including study designs and protocols, assays and
biological methodology, in each case (whether or not confidential, proprietary,
patented or patentable) in written, electronic or any other form now known or
hereafter developed.

 

Infringement has the meaning set forth in Clause 6.3(a) (Notice).

 

Initial Development Plan has the meaning set forth in Clause 3.1(a) (Development
Plan).

 

 7 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

Invoiced Sales has the meaning set forth in the definition of Net Sales.

 

Joint Intellectual Property Rights has the meaning set forth in Clause 6.1(b)
(Ownership of Joint Patents and Joint Inventions).

 

Joint Inventions has the meaning set forth in Clause 6.1(b) (Ownership of Joint
Patents and Joint Inventions).

 

Joint Patents has the meaning set forth in Clause 6.1(b) (Ownership of Joint
Patents and Joint Inventions).

 

Joint Development Committee or JDC has the meaning set forth in Clause 4.1(Joint
Development Committee).

 

JDC Dispute has the meaning set forth in Clause 11.5 (Governing Law and Dispute
Resolution).

 

Knowledge means the actual knowledge without any duty to conduct any
investigation with respect to such facts and information.

 

Licensed Compound means (a) the pharmaceutical compound described on Schedule 2
attached hereto, (b) *** and (c) any metabolite, salt, ester, anhydrides,
hydrate, solvate, isomer, enantiomer, free acid form, free base form,
crystalline form, co-crystalline form, amorphous form, pro-drug (including ester
pro-drug) form, racemate, polymorph, chelate, stereoisomer, tautomer or
optically active form of any of the foregoing.

 

Licensed Product means any biological, pharmaceutical or therapeutic compound,
substance, chemical composition or formulation that contains, incorporates or
comprises the Licensed Compound alone or in combination with one (1) or more
other active ingredients, in any and all forms, presentations, dosages and
formulations of such Licensed Compound.

 

Licensed Product Agreement means, with respect to a Licensed Product, any
agreement entered into by and between Licensee or any of its Affiliates or its
or their Sublicensees, on the one hand, and one (1) or more Third Parties, on
the other hand, during the Term that is necessary or reasonably useful for the
Exploitation of such Licensed Product in the Field in the Territory, including
(a) any agreement pursuant to which Licensee, its Affiliates or its or their
Sublicensees receives any license or other rights to Exploit such Licensed
Product, (b) supply agreements pursuant to which Licensee, its Affiliates or its
or their Sublicensees obtain or will obtain quantities of such Licensed Product,
(c) clinical trial agreements, (d) contract research organization agreements and
(e) service agreements.

 

Licensee has the meaning set forth in the preamble hereto.

 

Licensee Development Data means any (a) pharmacology, toxicology and other
biological data included in or in support of the Regulatory Documentation in the
Territory that was created by Licensee or on behalf of Licensee or by a Third
Party and (b) clinical data included in or in support of Regulatory
Documentation in the Territory.

 

Licensee Inventions means any Inventions, other than any Compound-Specific
Inventions, that are first conceived or reduced to practice by employees of, or
consultants to, Licensee, alone or jointly with any Third Party at any time
during the Term.

 

Licensee Invention Patents means any Patents that contain one (1) or more claims
that cover Licensee Inventions.

 

 8 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

Licensee Know-How means all Information Controlled by Licensee or any of its
Affiliates at any time during the Term that is (a) not generally known and (b)
reasonably necessary or useful for the Exploitation of the Licensed Compound or
any Licensed Product, but excluding any Information to the extent covered or
claimed by published Licensee Patents or Joint Patents or any Joint Inventions.
For clarity, Licensee Know-How shall not include Compound-Specific Inventions.

 

Licensee Patents means all Patents that claim or cover any Licensee Know-How,
but excluding any Joint Patents.

 

Licensee Regulatory Documentation means the Regulatory Documentation Controlled
by Licensee or any of its Affiliates as of the Effective Date relating to the
Compound in the Field in the Territory.

 

LML means a local manufacture license under the Chinese DAL and its relevant
regulation and rules.

 

Losses has the meaning set forth in Clause 9.1 (Indemnification of ArQule).

 

MAH means an official document authorizing a market authorization holder for a
Licensed Product under the Chinese DAL and its relevant regulation and rules.

 

Manufacture and Manufacturing means all activities by or on behalf of a Party
related to the production, manufacture, processing, filling, finishing,
packaging, labelling, in-process and finished testing, shipping, storing, or
release of a product or any ingredient or intermediate thereof, including
process development, process qualification and validation, scale-up,
pre-clinical, clinical and commercial manufacture and analytic development,
product characterization, test method development and stability testing,
formulation, quality assurance and quality control of the Licensed Compound or
any Licensed Product, and regulatory activities related to any of the foregoing.

 

NDA means a New Drug Application, as defined in the FFDCA and regulations
promulgated thereunder, or any successor application or procedure required to
sell a Licensed Product in the United States.

 

Net Sales means, with respect to a Licensed Product for any period, the gross
amount billed or invoiced by Licensee, its Affiliates or its or their
Sublicensees (other than Third Party distributors) to Third Parties (including
Third Party distributors) for the sale of a Licensed Product (the Invoiced
Sales), less deductions for:

 

(a)normal and customary trade, quantity and prompt settlement discounts
(including chargebacks and allowances) actually taken off the invoiced price;

 

(b)amounts repaid or credited, retroactive or otherwise, as rebates or by reason
of rejection, return or recall of Licensed Products;

 

(c)transportation, importation, freight, postage, shipping, insurance and other
handling expenses to the extent that such items are included in the gross amount
invoiced and separately identified;

 

(d)customs and excise duties, sales taxes, value added taxes (but excluding
income taxes imposed on net income) and other similar taxes and duties actually
paid or incurred with respect to the Licensed Product;

 

(e)government-mandated price reductions or rebates applicable to any Licensed
Product such as, by way of illustration and not in limitation of the Parties'
rights hereunder, Federal or state Medicaid, Medicare or similar state program
or equivalent foreign governmental program;

 

 9 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

(f)the portion of any management or administrative fees paid during the relevant
time period to government payor health care programs, group purchasing
organizations or pharmaceutical benefit managers relating to such Licensed
Product; and

 

(g)amounts invoiced for sales of Licensed Product that are written off as
uncollectible after reasonable collection efforts, in accordance with GAAP and
standard practices of Licensee, its Affiliates or its or their Sublicensees;
provided, that such write-offs shall be capped at three percent (3%) of gross
amounts invoiced for Licensed Product sold in the applicable Calendar Quarter.

 

Any of the deductions listed above that involves a payment by Licensee, its
Affiliates or its or their Sublicensees shall be taken as a deduction in the
Calendar Quarter in which the payment is accrued by such entity. A particular
deduction may only be accounted for once in the calculation of Net Sales. For
purposes of determining Net Sales, a Licensed Product shall be deemed to be sold
when invoiced and a sale shall not include transfers or dispositions of such
Licensed Product for pre-clinical or clinical purposes or as samples or through
patient assistance programs, in each case, without charge. Licensee's, its
Affiliates' or its or their Sublicensees' transfer of any Licensed Product to an
Affiliate or Sublicensee shall not result in any Net Sales, unless such Licensed
Product is consumed or administered by such Affiliate or Sublicensee in the
course of its commercial activities. With respect to any Licensed Product that
is consumed or administered by Licensee or its Affiliates or its or their
Sublicensees, Net Sales shall include any amount billed or invoiced with respect
to such consumption or administration, including any services provided directly
in connection therewith.

 

In the event that a Licensed Product is sold in any country in the form of a
Combination Product, Net Sales of such Combination Product shall be adjusted by
multiplying actual Net Sales of such Combination Product in such country
calculated pursuant to the foregoing definition of Net Sales by the fraction
A/(A+B), where A is the average invoice price in such country of any Licensed
Product that contains the same Licensed Compound(s) as such Combination Product
as its sole active ingredient(s), if sold separately in such country and B is
the average invoice price in such country of each product that contains active
ingredient(s) other than the Licensed Compound(s) contained in such Combination
Product as its sole active ingredient(s), if sold separately in such country.

 

In the event that the weighted average sale price of a Licensed Product can be
determined but the weighted average sale price of the other active compound or
ingredient in the Combination Product cannot be determined, then Net Sales for
such product shall be calculated by multiplying the net sales of the Combination
Product (as calculated in accordance with analogous criteria as set forth above
for the “Net Sales” definition) by the fraction A/C where A is the weighted
average sale price of such Licensed Product when sold separately in finished
form and C is the weighted average sale price of the Combination Product.

 

In the event that the weighted average sale price of the other active compounds
or ingredients in the Combination Product can be determined but the weighted
average sale price of such Licensed Product cannot be determined, Net Sales for
such product shall be calculated by multiplying the net sales of the Combination
Product (as calculated in accordance with analogous criteria as set forth above
for the “Net Sales” definition) by the following formula: one (1) minus B / C
where B is the weighted average sale price of the other active compound or
ingredient in the Combination Product when sold separately in finished form and
C is the weighted average sale price of the Combination Product.

 

In the event that the weighted average sale price of both a Licensed Product and
the other active compound or ingredient in the Combination Product cannot be
determined in a country, then, the Parties shall negotiate in good faith a
reasonable adjustment to Net Sales in such country that takes into account all
factors reasonably relevant to the relative value of the Licensed Compound(s),
on the one hand, and all of the other active ingredient(s), collectively, on the
other hand.

 

 10 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

In the case of pharmacy incentive programs, hospital performance incentive
programs, chargebacks, disease management programs, similar programs or
discounts on portfolio product offerings, all rebates, discounts and other forms
of reimbursements shall be allocated among products on the basis on which such
rebates, discounts and other forms of reimbursements were actually granted or,
if such basis cannot be determined, in accordance with Licensee's, its
Affiliates' or its or their Sublicensees' existing allocation method; provided
that any such allocation to a Licensed Product shall be: (i) done in accordance
with Applicable Law, including any price reporting laws, rules and regulations
and (ii) subject to Clause (i), in no event no greater than a pro rata
allocation, such that the portion of each of the foregoing rebates, discounts
and other forms of reimbursements shall not be included as deductions from
Invoiced Sales hereunder in any amount greater than the proportion of the number
of units of such Licensed Product sold by Licensee, its Affiliates or its or
their Sublicensees to Third Parties hereunder compared to the number of units of
all the products sold by Licensee, such Affiliates and such Sublicensees to
Third Parties to which such foregoing rebate, discount or other form of
reimbursement, as applicable, are granted.

 

Subject to the above, Net Sales shall be calculated in accordance with the
standard internal policies and procedures of Licensee, its Affiliates or its or
their Sublicensees, which must be in accordance with GAAP.

 

Non-Breaching Party has the meaning set forth in Clause 10.2(a) (Material
Breach).

 

Notice Period has the meaning set forth in Clause 10.2(a) (Material Breach).

 

Party and Parties has the meaning set forth in the preamble hereto.

 

Patents means:

 

(a)all national, regional and international patents and patent applications,
including provisional patent applications;

 

(b)all patent applications filed either from such patents, patent applications
or provisional applications or from an application claiming priority from either
of these, including divisionals, continuations, continuations-in-part,
provisionals, converted provisionals and continued prosecution applications;

 

(c)any and all patents that have issued or in the future issue from the
foregoing patent applications ((a) and (b)), including utility models, petty
patents, invention patents and design patents and certificates of invention;

 

(d)any and all extensions or restorations by existing or future extension or
restoration mechanisms, including revalidations, reissues, re-examinations and
extensions (including any supplementary protection certificates and the like) of
the foregoing patents or patent applications ((a), (b) and (c)); and

 

(e)any similar rights, including so-called pipeline protection or any
importation, revalidation, confirmation or introduction patent or registration
patent or patent of additions to any of such foregoing patent applications and
patents.

 

Payment has the meaning set forth in Clause 5.7(a) (General).

 

 11 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

 

Person means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other similar entity or organization, including a government or
political subdivision, department or agency of a government.

 

Post-Approval Development means ongoing development of a Licensed Product after
such Licensed Product has received Regulatory Approval in the Territory,
including phase IV clinical studies and clinical studies in support of
indications within the Field or labelling changes for such Licensed Product
within the Field in the Territory during the Term.

 

Product Trademarks means the Trademark(s) used or to be used by Licensee or its
Affiliates or its or their Sublicensees for the Commercialization of Licensed
Products in the Field and in the Territory and any registrations thereof or any
pending applications relating thereto in the Territory (excluding, in any event,
any Corporate Names and any Trademarks that consist of or include any corporate
name or corporate logo of ArQule or its Affiliates or its or their
(sub)licensees (or Sublicensees)).

 

Prohibited Payment has the meaning set forth in Clause 8.4 (Anti-Bribery and
Anti-Corruption Compliance).

 

Prosecuting Party has the meaning set forth in Clause 6.2(a) (In General).

 

Regulatory Approval means, with respect to a country in the Territory, any
approvals or authorizations of any Regulatory Authority necessary to
commercially distribute, sell or market a Licensed Product in such country. For
purposes of clarity, Regulatory Approval in China will include any IDL, MAH or
LML.

 

Regulatory Authority means any applicable supra-national, federal, national,
regional, state, provincial or local regulatory agencies, departments, bureaus,
commissions, councils or other government entities regulating or otherwise
exercising authority with respect to the Exploitation of Licensed Compound or
Licensed Products in the Territory, including the CFDA.

 

Regulatory Documentation means: all (a) applications (including all INDs, CTAs,
Drug Registration Application and Drug Approval Applications), registrations,
licenses, authorizations and approvals (including Regulatory Approvals);
(b) correspondence and reports submitted to or received from Regulatory
Authorities (including minutes and official contact reports relating to any
communications with any Regulatory Authority) and all supporting documents with
respect thereto, including all adverse event files and complaint files; and
(c) clinical and other data contained or relied upon in any of the foregoing; in
each case ((a), (b) and (c)) relating to the Licensed Compound or a Licensed
Product.

 

Regulatory Exclusivity Period means, with respect to each Licensed Product in
any country in the Territory, any period of data, market or other regulatory
exclusivity (other than Patent exclusivity) granted or afforded by Applicable
Law or by a Regulatory Authority in such country that confers exclusive
marketing rights with respect to such Licensed Product in such country or
prevents another party from using or otherwise relying on any data supporting
the approval of the NDA without the prior written consent of the NDA-holder, as
applicable.

 

Regulatory Milestone Event has the meaning set out in Clause 5.2 (Regulatory
Milestones).

 

Retained Rights means, with respect to the Licensed Compound and Licensed
Products, the rights of ArQule, its Affiliates and its and their licensors,
(sub)licensees and contractors to:

 

(a)perform its and their obligations under this Agreement;

 

 12 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

(b)Manufacture and Develop the Licensed Compound or Licensed Products within the
Territory solely for Exploitation outside the Territory; and

 

(c)Exploit the Licensed Compound or Licensed Products for any and all purposes
outside the Territory.

 

Royalty Term means, with respect to each Licensed Product and each country in
the Territory, the period beginning on the date of the First Commercial Sale of
such Licensed Product in such country and ending on the latest to occur of:

 

(a)the expiration of the last-to-expire ArQule Patent, Joint Patent or Licensee
Patent, in such country that contains a Valid Claim that claims the Licensed
Compound included in such Licensed Product;

 

(b)the expiration of the Regulatory Exclusivity Period in such country for such
Licensed Product; and

 

(c)the *** anniversary of the First Commercial Sale of such Licensed Product in
such country.

 

Senior Officer means, with respect to ArQule, its Chief Executive Officer and
with respect to Licensee, its Chief Executive Officer.

 

Sublicensee means a Person, other than an Affiliate, that is granted a
sublicense by Licensee or its Affiliate under the grants in Clause 2.1 (Grants
to Licensee), as provided in Clause 2.3 (Sublicenses).

 

Term has the meaning set forth in Clause 10.1 (Term and Expiration).

 

Termination Notice has the meaning set forth in Clause 10.2(a) (Material
Breach).

 

Territory means mainland People's Republic of China, the Hong Kong Special
Administrative Region, the Macau Special Administrative Region and Taiwan.

 

Third Party means any Person other than ArQule, Licensee and their respective
Affiliates.

 

Third Party Claims has the meaning set forth in Clause 9.1 (Indemnification of
ArQule).

 

Third Party Infringement Claim has the meaning set forth in Clause 6.4
(Infringement Claims by Third Parties).

 

Trademark means any word, name, symbol, color, shape, designation or any
combination thereof, including any trademark, service mark, trade name, brand
name, sub-brand name, trade dress, product configuration rights, program name,
delivery form name, certification mark, collective mark, logo, tagline, slogan,
design or business symbol, that functions as an identifier of source, origin or
quality, whether or not registered, and all statutory and common law rights
therein and all registrations and applications therefor, together with all
goodwill associated with, or symbolized by, any of the foregoing.

 

Transfer Confirmation Notice has the meaning set forth in Clause 3.5(b)(iv)
(Transfer Completion Notice).

 

Transfer Completion Notice has the meaning set forth in Clause 3.5(b)(iv)
(Transfer Completion Notice).

 

 13 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

Unanimous Decision means any decision with respect to: (a) any material change
to the scope of the Initial Development Plan; (b) any change to the Development
or regulatory strategy for the Licensed Compound or Licensed Product that would
reasonably be expected to have a material adverse effect on the Development or
Commercialization of such Licensed Compound or Licensed Product in the Territory
and (c) any proposed Development activities of Licensee with respect to any
Licensed Compound or Licensed Product that would reasonably be expected to have
a material adverse effect on such Licensed Compound or Licensed Product outside
the Territory.

 

Valid Claim means (a) a claim of any issued and unexpired Patent whose validity,
enforceability or patentability has not been affected by (i) irretrievable
lapse, abandonment, revocation, dedication to the public or disclaimer or (ii) a
holding, finding or decision of invalidity, unenforceability or
non-patentability by a court, governmental agency, national or regional patent
office or other appropriate body that has competent jurisdiction, such holding,
finding or decision being final and unappealable or unappealed within the time
allowed for appeal or (b) a claim of a pending Patent application that was filed
and is being prosecuted in good faith, has not been abandoned or finally
disallowed without the possibility of appeal or re-filing of the application,
and has not been pending for more than five (5) years.

 

VAT has the meaning set forth in Clause 5.7(b) (Value Added Tax).

 

Voting Stock has the meaning set forth in the definition of Change of Control.

 

2.Grant of Rights

 

2.1Grants to Licensee

 

Subject to Clauses 2.3 (Sublicenses), 2.4 (Rights of Reference) and 2.5
(Retention of Rights; Limitations Applicable to License Grants) and the other
terms and conditions of this Agreement, ArQule hereby grants to Licensee an
exclusive (including with regard to ArQule and its Affiliates) license, with the
right to grant sublicenses through multiple tiers in accordance with Clause 2.3
(Rights of Reference), under the ArQule Patents, ArQule Inventions, ArQule
Know-How, and ArQule's interests in Joint Patents and Joint Inventions, to
Exploit the Licensed Compound and Licensed Products in the Field in the
Territory.

 

2.2Grants to ArQule

 

Licensee hereby grants to ArQule a non-exclusive, royalty-free license, with the
right to grant sublicenses through multiple tiers, under the Licensee Patents,
Licensee Invention Patents, Licensee Know-How, Licensee Inventions and
Licensee's interests in Joint Patents and Joint Inventions, to Exploit the
Licensed Compound and Licensed Products outside the Territory and/or to perform
or exercise the Retained Rights.

 

2.3Sublicenses

 

The Parties shall have the right to grant sublicenses through multiple tiers,
under the licenses granted in Clause 2.1 (Grants to Licensee) and 2.2 (Grants to
ArQule), respectively, to its Affiliates and other Persons; provided, that, any
such sublicenses shall be: (a) subject to a Party’s (i) providing prior written
notice of any such proposed Third Party sublicense to the other Party and (ii)
providing the other Party with a copy of each fully executed Third Party
sublicense agreement promptly upon execution, in both instances with financial
and other sensitive terms redacted to the extent not necessary to confirm
Licensee’s compliance with the terms of this Agreement, and (b) consistent with,
and expressly made subject to, the terms and conditions of this Agreement. Each
Party shall cause each Sublicensee to comply with the applicable terms and
conditions of this Agreement as if such Sublicensee were a Party to this
Agreement. No such permitted sublicense shall relieve the granting Party of any
of its obligations or liabilities hereunder, for which obligations and
liabilities the granting Party shall remain fully responsible and liable.

 

 14 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

2.4Rights of Reference

 

(a)ArQule hereby grants to Licensee a Right of Reference, as that term is
defined in 21 C.F.R. § 314.3(b) and any foreign counterpart to such regulation
(and any current or future Sublicensee of Licensee of the Licensed Compound
and/or any Licensed Products) to a right of access to and a right to use and
incorporate all Regulatory Documentation and the ArQule Development Data to the
extent Controlled by ArQule and necessary or useful to Develop, Manufacture,
obtain Regulatory Approval of, and Commercialize the Licensed Compound or any
Licensed Product in the Territory, in each case, pursuant to the Development
Plan or Commercialization Plan and otherwise subject to the terms and conditions
of this Agreement. ArQule will use commercially reasonable efforts to have its
current or future licensees of the Licensed Compound and/or any Licensed
Products provide a Right of Reference to, a right of access to and a right to
use and incorporate all Regulatory Documentation controlled by such licensee and
necessary or useful to obtain Regulatory Approval of the Licensed Compound or
any Licensed Product in the Territory.

 

(b)Without any additional consideration to Licensee, Licensee hereby grants to
ArQule (and any current or future licensee of ArQule of the Licensed Compound
and/or any Licensed Products) a Right of Reference to, a right of access to and
a right to use and incorporate all Regulatory Documentation and the Licensee
Development Data to the extent Controlled by Licensee, its Affiliates and its
and their licensors, (sub)licensees and contractors and necessary or useful to
(i) Develop and Manufacture the Licensed Compound and any Licensed Products
inside the Territory in order to obtain Regulatory Approval of and Commercialize
the Licensed Compound and any Licensed Products outside of the Territory, and
(ii) Develop, Manufacture, obtain Regulatory Approval of, and Commercialize the
Licensed Compound and any Licensed Products outside of the Territory, in each
case ((i) and (ii)) in accordance with any applicable terms and conditions of
this Agreement.

 

(c)Each Party will provide a signed statement to this effect, if requested by
the other Party, in accordance with 21 C.F.R. § 314.50(g)(3) or any foreign
counterpart to such regulation, in the case of a request by either Party, for
the limited purpose described in this Clause 2.4 (Rights of Reference). For the
avoidance of doubt, neither Party may publish or otherwise publicly disclose any
data of the other Party to which a Right of Reference is granted under this
Clause 2.4 (Rights of Reference) except in accordance with this Agreement. For
clarity, submission of data to a Regulatory Authority shall not be considered
publication or public disclosure under the preceding sentence.

 

(d)In the event that Licensee discontinues Development of any Licensed Product
in the Territory, then Licensee shall (i) return all ArQule Development Data to
ArQule as well as any Licensee Development Data generated by Licensee related
directly to the discontinued Licensed Product (ii) transfer to ArQule (and/or
any current or future licensee of ArQule of the Licensed Compound and/or any
Licensed Products) all of its right, title and interest in all Regulatory
Documentation and Regulatory Approvals in the Territory in its name applicable
to the Licensed Product; (iii) provide ArQule (and/or any current or future
licensee of ArQule of the Licensed Compound and/or any Licensed Products) with
copies of all correspondence with Regulatory Authorities relating to such
Regulatory Documentation and Regulatory Approvals; and (iv) transfer sponsorship
and Control to ArQule (and/or any current or future licensee of ArQule of the
Licensed Compound and/or any Licensed Products) of all clinical trials of the
Licensed Product being conducted as of the effective date of termination.

 

 15 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

2.5Retention of Rights; Limitations Applicable to License Grants

 

(a)Retained Rights of ArQule

 

Notwithstanding anything to the contrary in this Agreement and without
limitation of any rights granted or reserved to ArQule pursuant to any other
term or condition of this Agreement, ArQule hereby expressly retains, on behalf
of itself and its Affiliates (and on behalf of its and their licensors,
(sub)licensees and contractors) all right, title and interest in and to the
ArQule Patents, the ArQule Know-How, ArQule's interests in and to Joint Patents
and Joint Inventions, ArQule Regulatory Documentation with respect to any
Licensed Compound or Licensed Product and ArQule's Corporate Names, in each
case, for purposes of performing or exercising the Retained Rights.

 

(b)No Other Rights Granted by ArQule

 

Except as expressly provided herein and without limiting the foregoing, ArQule
grants no other right or license, including any rights or licenses to the ArQule
Patents, the ArQule Know-How, ArQule Development Data, ArQule's interest in the
Joint Patents and the Joint Inventions, the ArQule Regulatory Documentation, the
ArQule Corporate Names or any other Patent, Trademark or other intellectual
property rights not otherwise expressly granted herein.

 

(c)       No Other Rights Granted by Licensee

 

Except as expressly provided herein, Licensee grants no other right or license,
including any rights or licenses to the Licensee Patents, the Licensee Know-How,
Licensee Development Data, Licensee’s interest in the Joint Patents and the
Joint Inventions, or any other Patent, Trademark or other intellectual property
rights not otherwise expressly granted herein.

 

2.6Territorial Restrictions

 

(a)Licensee shall not, and shall not permit any of its Affiliates or any of its
and their licensees, Sublicensees or distributors to knowingly distribute,
market, promote, offer for sale or sell the Licensed Products directly or
indirectly (i) to any Person for commercial use outside the Territory or (ii) to
any Person in the Territory that Licensee or any of its Affiliates or any of its
or their licensees, Sublicensees or distributors knows (A) is likely to
distribute, market, promote, offer for sale or sell any Licensed Product for
commercial use outside the Territory or Assist another Person to do so, or (B)
has directly or indirectly distributed, marketed, promoted, offered for sale or
sold any Licensed Product for commercial use outside the Territory or Assisted
another Person to do so. If Licensee or any of its Affiliates receives or
becomes aware of the receipt by a licensee, Sublicensee or distributor of any
orders for any Licensed Product for use outside the Territory, such Person shall
refer such orders to ArQule. Licensee shall cause its Affiliates and its and
their licensees, Sublicensees and distributors to notify ArQule of any receipt
of any orders for any Licensed Product for use outside the Territory.

 

(b)ArQule shall not, and shall not permit any of its Affiliates or any of its
and their (sub)licensees or distributors to knowingly distribute, market,
promote, offer for sale or sell the Licensed Products directly or indirectly (i)
to any Person for commercial use in the Territory or (ii) to any Person outside
the Territory that ArQule or any of its Affiliates or any of its or their
(sub)licensees or distributors knows (A) is likely to distribute, market,
promote, offer for sale or sell any Licensed Product for commercial use in the
Territory or Assist another Person to do so, or (B) has directly or indirectly
distributed, marketed, promoted, offered for sale or sold any Licensed Product
for commercial use in the Territory or Assisted another Person to do so. If
ArQule or any of its Affiliates receives or becomes aware of the receipt by a
(sub)licensee or distributor of any orders for any Licensed Product for
commercial use in the Territory, such Person shall refer such orders to
Licensee. ArQule shall cause its Affiliates to notify Licensee of any receipt of
any orders for any Licensed Product for commercial use in the Territory.

 

 16 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

2.7Non-Compete

 

During the Term of this Agreement, Licensee shall not, directly or indirectly,
conduct, have conducted, Exploit, or fund any activity that involves the conduct
of, any research, development, manufacturing, importing, commercialization or
Exploitation of any FGFR inhibitor in the Territory other than pursuant to this
Agreement.

 

2.8Section 365(n)

 

All rights and licenses granted under or pursuant to this Agreement by Licensee
or ArQule are, and will otherwise be deemed to be, for purposes of Section
365(n) of the U.S. Bankruptcy Code, licenses of rights to "intellectual
property" as defined under Section 101 of the U.S. Bankruptcy Code. The Parties
agree that the Parties, as licensees of such rights under this Agreement, will
retain and may fully exercise all of their rights and elections under the U.S.
Bankruptcy Code. The Parties further agree that, in the event of the
commencement of a bankruptcy proceeding by or against either Party under the
U.S. Bankruptcy Code, the Party hereto that is not a party to such proceeding
will be entitled to a complete duplicate of (or complete access to, as
appropriate) any such intellectual property and all embodiments of such
intellectual property, and same, if not already in their possession, will be
promptly delivered to them (a) upon any such commencement of a bankruptcy
proceeding upon their written request therefor, unless the Party subject to such
proceeding elects to continue to perform all of its obligations under this
Agreement, or (b) if not delivered under (a) above, following the rejection of
this Agreement by or on behalf of the Party subject to such proceeding upon
written request therefor by the non-subject party.

 

3.Regulatory and Commercialization Activities

 

3.1Development

 

(a)Development Plan

 

The initial development plan is set forth in Schedule 3 (the Initial Development
Plan). Licensee will conduct the Development of the Licensed Product according
to the Development Plan. The Development Plan will include, among other things,
the indications for which the Licensed Product is to be Developed and other
exploratory indications for which the Product may be developed, critical
activities to be undertaken, certain timelines, go/no go decision points and
relevant decision criteria and certain allocations of responsibilities between
the Parties for the various activities to be undertaken under the Development
Plan. The Development Plan shall be focused on efficiently obtaining Regulatory
Approval in the Territory, while taking into consideration potential
Development, Regulatory Approval or commercial impacts on the Licensed Product
outside of the Territory and the Field. During the Term, the Parties will review
the Development Plan from time to time, not less than twice per calendar year,
and will amend such Development Plan on an ongoing basis as necessary. Any such
amendment to the Development Plan will be approved by ArQule; provided, that,
under no circumstances shall Licensee conduct any Development activities as part
of a Development Plan that would reasonably be expected to have a material
adverse safety effect on the Development or Commercialization of the Licensed
Compound outside of the Territory. The then-current Development Plan will at all
times contain at least that level of detail and cover at least the same matters
(to the extent applicable) as the Initial Development Plan.

 

 17 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

(b)Diligence

 

After the Effective Date, subject to the Retained Rights, as between the
Parties, Licensee shall be solely responsible for all aspects of the Development
of the Licensed Compound and Licensed Products in the Field in the Territory.
Without limitation of Clause 3.1(c) (Development Costs), Licensee shall use
Commercially Reasonable Efforts to Develop, and obtain and maintain Regulatory
Approvals for, Licensed Products for use in the Field in the Territory. Licensee
shall be solely responsible for all clinical development activities in the
Territory in accordance with the Development Plan. Licensee shall have the right
to engage contract research organizations and Affiliates to handle certain
clinical development activities, subject to the execution by each such contract
research organization and Affiliate of an agreement containing provisions with
respect to confidentiality, limitations on use and assignment of Know-How that
are consistent with, and no less stringent in scope than, this Agreement.

 

As a part of its diligence obligations under this Agreement, Licensee agrees to
use Commercially Reasonable Efforts to (i) file a CTA for a Licensed Product
with the CFDA prior to December 31, 2018, and (ii) initiate a clinical trial
with a Licensed Product by June 30, 2019.

 

(c)Development Costs

 

Licensee shall be solely responsible for all costs and expenses in connection
with the Development of, and obtaining and maintaining Regulatory Approvals for,
the Licensed Products in the Field in the Territory.

 

(d)Development Records

 

Licensee shall, and shall cause its Affiliates and its and their Sublicensees
to, maintain, in good scientific manner, complete and accurate books and records
pertaining to Development of Licensed Products hereunder, in sufficient detail
to verify compliance with its obligations under this Agreement. Such books and
records shall (i) be appropriate for patent and regulatory purposes, (ii) be in
compliance with Applicable Law, (iii) properly reflect all work done and results
achieved in the performance of its Development activities hereunder, (iv) record
only such activities and not include or be commingled with records of activities
outside the scope of this Agreement and (v) be retained by Licensee for at least
*** years after the expiration or termination of this Agreement in its entirety
or for such longer period as may be required by Applicable Law. ArQule shall
have the right, during normal business hours and upon reasonable notice, to
inspect and copy all such books and records maintained pursuant to this Clause
3.1(d) (Development Records); provided that ArQule shall maintain such records
and information disclosed therein in confidence in accordance with Clause 7
(CONFIDENTIALITY AND NON-DISCLOSURE).

 

(e)Development Reports

 

(i)Licensee shall, as promptly as possible, provide ArQule with copies of all
data, as well as all other information requested by ArQule, generated by
Licensee in the conduct of any clinical trials involving the Licensed Compound
and Licensed Products (including all Licensee Development Data).

 

(ii)Without limiting Clause 3.1(d) (Development Records) and Clause 3.1(e)(i),
at least *** days prior to each meeting of the JDC and in any event not less
than twice per year, during which Licensee is conducting Development activities
hereunder, Licensee shall provide the JDC with a detailed written report of such
Development activities it has performed, or caused to be performed, since the
preceding report, its Development activities in process and the future
activities it expects to initiate during the following ***-month period. Each
such report shall contain sufficient detail to enable the JDC to assess
Licensee's compliance with its obligations set forth in Clause 3.1(a)
(Development Plan), including:

 

(A)Licensee's, or its Affiliates' or its or their Sublicensees' activities with
respect to achieving Regulatory Approvals of Licensed Products in the Territory;

 

 18 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

(B)clinical study results and results of other Development activities not
otherwise provided under subsection (i); and

 

(C)the Drug Approval Applications that Licensee or any of its Affiliates
reasonably expect to make, seek or attempt to obtain in the Territory.

 

3.2Regulatory Activities

 

(a)Regulatory Approvals

 

Subject to the Retained Rights, except as otherwise set forth in this Clause 3.2
(Regulatory Activities), Licensee shall have the sole right and at its sole cost
and expense to prepare, obtain and maintain all Drug Approval Applications
(including the setting of the overall regulatory strategy therefor), other
Regulatory Approvals and other submissions (including INDs and CTAs) and to
conduct communications with the Regulatory Authorities, for Licensed Products in
the Field in the Territory in its name.

 

(b)Regulatory Cooperation

 

(i)Licensee shall timely notify ArQule of all material submissions, filings with
any Regulatory Authority and all material notices or communications from any
Regulatory Authority that are related to any Licensed Product in the Territory.
Moreover, with respect to regulatory filings in the Territory, Licensee will
provide ArQule with drafts of such filings in English not less than *** days
prior to submission so that ArQule may review and comment on them; provided,
that any failure by ArQule to provide comments within the review period shall be
deemed an acceptance of the draft and shall not delay Licensee’s filing date.
Licensee shall consider all comments of ArQule in good faith, taking into
account the best interests of the Development and/or Commercialization of the
Licensed Product.

 

(ii)ArQule shall provide or make available to Licensee copies of material
regulatory filings made by or on behalf of ArQule outside the Territory so that
Licensee may, to the extent permitted under Applicable Law, reference them.

 

(c)Recalls, Suspensions or Withdrawals

 

Licensee shall notify ArQule promptly following its determination that any
event, incident or circumstance has occurred that would reasonably be expected
to result in the need for a recall, market suspension or market withdrawal of a
Licensed Product in the Field in the Territory and shall include in such notice
the reasoning behind such determination and any supporting facts. As between the
Parties, Licensee shall have the right to make the final determination whether
to voluntarily implement any such recall, market suspension or market withdrawal
in the Field in the Territory; provided that prior to any implementation of such
a recall, market suspension or market withdrawal, Licensee shall consult with
ArQule and shall consider ArQule's comments in good faith. If a recall, market
suspension or market withdrawal is mandated by a Regulatory Authority in the
Territory, as between the Parties, Licensee shall initiate such a recall, market
suspension or market withdrawal in compliance with Applicable Law. For all
recalls, market suspensions or market withdrawals undertaken pursuant to this
Clause 3.2(c) (Recalls, Suspensions or Withdrawals), as between the Parties,
Licensee shall be solely responsible for the execution thereof. Subject to
Clause 9 (INDEMNITY; INSURANCE), Licensee shall be responsible for all costs and
expenses of any such recall, market suspension or market withdrawal.

 

 19 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

(d)Pharmacovigilance Agreement; Global Safety Database

 

The Parties shall enter into a pharmacovigilance agreement promptly following
the Effective Date providing for the terms pursuant to which (i) ArQule (and/or
any current or future license of ArQule of the Licensed Compound and/or any
Licensed Products) shall establish, hold and maintain (at ArQule's sole cost and
expense) the global safety database for Licensed Products, (ii) Licensee shall
timely provide ArQule with information in the possession and Control of Licensee
or its Affiliates and its or their (sub)licensees as necessary for ArQule
(and/or any current or future license of ArQule of the Licensed Compound and/or
any Licensed Products) to comply with its pharmacovigilance responsibilities
outside the Territory, including, as applicable, any adverse drug experiences
(including those events or experiences that are required to be reported to the
FDA under 21 C.F.R. sections 312.32 or 314.80 or to foreign Regulatory
Authorities under corresponding Applicable Law outside the United States), from
pre-clinical or clinical laboratory, animal toxicology and pharmacology studies,
clinical studies and commercial experiences with a Licensed Product, in each
case, in English, in the form reasonably requested by ArQule and at Licensee’s
sole cost and expense, and (iii) ArQule (and/or any current or future license of
ArQule of the Licensed Compound and/or any Licensed Products) shall provide
Licensee with access to data in such global safety database as necessary for
Licensee to comply with its pharmacovigilance responsibilities in the Territory,
including, as applicable, any adverse drug experiences (including those events
or experiences that are required to be reported to the FDA under 21 C.F.R.
sections 312.32 or 314.80 or to foreign Regulatory Authorities under
corresponding Applicable Law outside the United States), from pre-clinical or
clinical laboratory, animal toxicology and pharmacology studies, clinical
studies and commercial experiences with a Licensed Product.

 

(e)Regulatory Inspections

 

If any Regulatory Authority (i) contacts Licensee or its Affiliates or its or
their (sub)licensees with respect to the alleged improper Development,
Manufacture or Commercialization of any Licensed Product, or (ii) conducts, or
gives notice of its intent to conduct, an inspection at Licensee’s or its
Affiliate’s or its or their (sub)licensees’ facilities used in the Development
or Manufacturing of Licensed Products, then Licensee will promptly notify ArQule
of such contact, inspection or notice.

 

If any Regulatory Authority takes, or gives notice of its intent to take, any
regulatory action with respect to any activity of such Party or its Affiliates
or its or their (sub)licensees that could reasonably be expected to adversely
affect any Development, Manufacture or Commercialization activities with respect
to the Licensed Product in such other Party’s Territory, then such Party will
promptly notify the other Party of such contact, inspection or notice.

 

3.3Commercialization

 

(a)Commercialization Plan

 

Licensee will prepare and provide to the JDC a Commercialization Plan for each
Licensed Product in the Field in the Territory at least *** days in advance of
the last JDC meeting occurring prior to Licensee’s expected filing of any Drug
Approval Application of such Licensed Product in the Territory. Licensee shall
be solely responsible and pay for all Commercialization activities in the Field
in the Territory in accordance with the Commercialization Plan.

 

(b)       Diligence

 

As between the Parties, Licensee shall be solely responsible for
Commercialization of the Licensed Products in the Field throughout the Territory
at Licensee's sole cost and expense. Licensee shall use Commercially Reasonable
Efforts to Commercialize the Licensed Products throughout the Territory.

 

 20 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

(c)Commercialization Costs; Booking of Sales; Distribution

 

Licensee shall invoice and book sales, establish all terms of sale (including
pricing and discounts) and warehouse and distribute the Licensed Products in the
Field in the Territory and perform or cause to be performed all related
Commercialization services. Subject to Clause 3.2(c) (Recalls, Suspensions or
Withdrawals), Licensee shall handle all returns, recalls or withdrawals, order
processing, invoicing, collection, distribution and inventory management with
respect to the Licensed Products in the Territory.

 

(d)Commercialization Records

 

Without limitation of Clause 5.10 (Audit), Licensee shall maintain complete and
accurate books and records pertaining to Commercialization of Licensed Products
hereunder, in sufficient detail to verify compliance with its obligations under
this Agreement and which shall be in compliance with Applicable Law and properly
reflect all work done and results achieved in the performance of its
Commercialization activities. Such records shall be retained by Licensee for at
least *** years after the expiration or termination of this Agreement in its
entirety or for such longer period as may be required by Applicable Law. ArQule
shall have the right, during normal business hours and upon reasonable notice,
to inspect and copy all such books and records maintained pursuant to this
Clause 3.3(d) (Commercialization Records); provided that ArQule shall maintain
such records and information disclosed therein in confidence in accordance with
Clause 7 (CONFIDENTIALITY AND NON-DISCLOSURE).

 

(e)Commercialization Reports

 

Without limiting Clause 3.3(e) (Commercialization Reports), at least thirty (30)
days prior to each JDC meeting and in any event not less than once per Calendar
Year, following the preparation of the initial Commercialization Plan, Licensee
shall provide ArQule with detailed written reports of all Commercialization
activities it has performed, or caused to be performed, since the preceding
report and the future activities it expects to initiate during the following
***-month period, broken down by Calendar Quarter. Each such report shall
contain sufficient detail to enable ArQule to assess Licensee's compliance with
its obligations set forth in Clauses 3.3(a) (Commercialization Plan) and 3.3(c)
(Commercialization Costs; Booking of Sales; Distribution), including, in each
case, Net Sales for such Licensed Product in the Territory.

 

3.4Statements and Compliance with Applicable Law

 

Licensee shall and shall cause its Affiliates to, comply with all Applicable Law
with respect to the Exploitation of Licensed Products. Licensee shall avoid and
shall cause its Affiliates and its and their Sublicensees, employees,
representatives, agents, and distributors to avoid, taking or failing to take,
any actions that Licensee knows or reasonably should know would jeopardize the
goodwill or reputation of ArQule or the Licensed Products or any Trademark
associated therewith. Without limitation to the foregoing, Licensee shall in all
material respects conform to its practices and procedures relating to the
Commercialization of the Licensed Products and educating the medical community
in the Territory with respect to the Licensed Products to any applicable
industry association regulations, policies and guidelines, as the same may be
amended from time to time, and Applicable Law.

 

3.5Supply of Licensed Products

 

(a)Responsibility

 

As between the Parties, Licensee will have the sole responsibility, at its sole
cost and expense, for Manufacturing (or having Manufactured) and supplying the
Licensed Compound and any Licensed Products in the Territory for its Development
and Commercialization activities in the Field in the Territory. Licensee shall
use Commercially Reasonable Efforts to Manufacture (or have Manufactured) the
Licensed Compound and any Licensed Products in quantities that are sufficient
for Licensee’s Development and Commercialization activities in the Field in the
Territory.

 

 21 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

(b)Technology and other Know How transfer assistance from ArQule

 

(i)ArQule Know-How and Licensed Compound

 

As soon as practicable and in no event later than *** days after the Effective
Date, ArQule will provide or make available to Licensee the ArQule Know-How
listed in Schedule 4.

 

(ii)Transfer of Materials

 

ArQule shall make available for a one-time transfer to Licensee in a mutually
agreed manner, the quantities of Licensed Compound and available working
standards for the Licensed Compound, as set forth on Schedule 2. Such inventory
shall only be used in pre-clinical and clinical work in accordance with the
license grant in Clause 2.1 (Grants to Licensee) and shall not be used for
commercial purposes. For avoidance of doubt, any amounts of Licensed Compound
transferred by ArQule to Licensee under this Clause 3.5 (Supply of Licensed
Products) shall not be used by Licensee to Manufacture Licensed Product other
than for use in pre-clinical and clinical work. ArQule shall have no further
obligation to make any further Licensed Compound inventory available to
Licensee; provided, that ArQule will provide Licensee the ability to opt-in to
any manufacturing run occurring in 2018, with Licensee paying its pro rata share
of the costs of such manufacturing run. Licensee acknowledges and agrees that,
prior to use of the transferred Licensed Compound for pre-clinical and clinical
work, Licensee shall conduct stability testing and testing to determine whether
such Licensed Compound meets the relevant specifications, at Licensee's own
expense. ArQule shall provide to Licensee the current certificate of analysis
for the Licensed Compound that exists as of the Effective Date, but shall not be
obligated to re-test any batches of expired Licensed Compound. For the avoidance
of doubt, ArQule makes no representation or warranty that such Licensed Compound
meets any of the specifications, and any use of such Licensed Compound by
Licensee shall not be subject to any claim for indemnification by Licensee under
Clause 9.2 (Indemnification of Licensee).

 

(iii)Shipping

 

Licensee shall be responsible for the shipping cost from current warehousing
location(s) where the Licensed Compound resides, importation paperwork, and any
applicable customs/duties. Licensee shall select and engage the shipper and any
customs broker at its own cost and expense. The risk of loss from any casualty
to the Licensed Compound, regardless of the cause, shall be transferred to
Licensee upon delivery of the Licensed Compound to the shipper. In addition,
Licensee shall cause the shipper to ensure that the Licensed Compound is stored
and shipped in conditions that do not adversely affect the Licensed Compound's
stability and integrity.

 

(iv)Transfer Completion Notice

 

ArQule shall issue to Licensee, in writing, a Transfer Completion Notice upon
completion of ArQule's obligations under Clause 3.5(b)(i) (ArQule Know-How and
Licensed Compound) and Clause 3.5(b)(ii) (Transfer of Materials) above (the
Transfer Completion Notice). Licensee shall have *** Business Days following
receipt of the Transfer Completion Notice to send confirmation in writing to
ArQule that ArQule has effectively completed its obligations under Clause
3.5(b)(i) (ArQule Know-How and Licensed Compound) and Clause 3.5(b)(ii)
(Transfer of Materials) (the Transfer Confirmation Notice); provided, that, if
Licensee fails to send the Transfer Confirmation Notice within such ***-Business
Day period, ArQule shall be deemed to have effectively completed its obligations
under Clause 3.5(b)(i) (ArQule Know-How and Licensed Compound) and Clause
3.5(b)(ii) (Transfer of Materials).

 

 22 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

(v)Technical Support

 

For a period not to exceed *** months from the Effective Date, ArQule will
provide Licensee with up to *** hours of technical support at no additional cost
upon Licensee's request in order to ensure an orderly transition of the ArQule
Know-How to Licensee (or its designee) and to Assist Licensee (or its designee)
in the start-up of its Manufacture of Licensed Compound and Licensed Product;
provided, that Licensee provides ArQule with no less than *** days' notice of
its intent to use such technical support. Such technical support may, at
Licensee's request, include, without limitation, the following activities:

 

(A)a list of questions, in writing, that Licensee may reasonably raise after
having reviewed the ArQule Know-How disclosed or made available by ArQule listed
on Schedule 4; and

 

(B)a list of questions, in writing, that Licensee may reasonably raise as part
of its Manufacture of Licensed Compound or Licensed Product.

 

ArQule will also make reasonable efforts to provide responses to questions
Licensee may reasonably raise as Licensee initiates process development, and
completes and releases registration batches, to the extent that internal
resources are available to answer any such questions. For clarity, however,
nothing herein requires ArQule to provide assistance beyond the ***-month period
as specified in this Clause 3.5 (b)(v) (Technical Support).

 

(vi)Complete Transfer

 

The Parties acknowledge that ArQule shall have completed its contractual
obligations under this Agreement with respect to technical support upon the
completion of the activities described in this Clause 3.5 (Supply of Licensed
Products).

 

(vii)Transfer of ArQule Know-How

 

ArQule shall provide ArQule Know-How as described in Schedule 4 and the
Regulatory Documentation in electronic format only. ArQule shall be responsible
for all costs and expenses associated with transfer of ArQule Know-How and
Regulatory Documentation. For the avoidance of doubt, unless reasonably
necessary to obtain Regulatory Approval, ArQule shall have no obligation to
provide the source documentation or any additional data, in any form, other than
that provided within the ArQule Know-How as listed in Schedule 4.

 

 23 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

3.6Subcontracting

 

Subject to Clause 2.3 (Sublicenses), Licensee may subcontract with an Affiliate
or a Third Party to perform any or all of its obligations hereunder (including
by appointing one (1) or more distributors); provided that (a) no such permitted
subcontracting shall relieve Licensee of any obligation hereunder (except to the
extent satisfactorily performed by such subcontractor) or any liability and
Licensee shall be and remain fully responsible and liable therefor and (b) the
agreement pursuant to which Licensee engages any Third Party subcontractor must
(i) be consistent in all material respects with this Agreement, (ii) contain
terms obligating such subcontractor to comply with the confidentiality,
restriction on use, intellectual property and all other relevant provisions of
this Agreement, (iii) contain terms that provide that Licensee will Control all
intellectual property developed by the subcontractor in the course of performing
any such work and own all such intellectual property that is specifically
related to, or otherwise necessary for Development, Manufacture or
Commercialization of the Licensed Compound or any Licensed Product such that
Licensee will be able to comply with its obligations to assign or license
Inventions to ArQule as provided under this Agreement and (iv) contain terms
obligating such subcontractor to permit ArQule rights of inspection, access and
audit substantially similar to those provided to ArQule in this Agreement.
Licensee shall ensure that each subcontractor accepts and complies with all of
the applicable terms and conditions of this Agreement as if such permitted
subcontractor were a Party to this Agreement. Licensee hereby waives any
requirement that ArQule exhaust any right, power or remedy, or proceed against
any Third Party subcontractor for any obligation or performance under this
Agreement prior to proceeding directly against Licensee.

 

3.7       Companion Diagnostics

 

ArQule agrees to use Commercially Reasonable Efforts to either (a) negotiate
with its Third Party supplier of the break apart FISH assays that ArQule is
currently using in the European Union for the testing of patients in its ongoing
clinical trial in iCCA (the ArQule Fish Assay) to supply Licensee directly with
a version of such ArQule Fish Assay pursuant to a separate supply agreement
between Licensee and such Third Party supplier so that Licensee or its
designee(s) can seek Regulatory Approval of the test in the Territory, or (b)
amend its existing agreement with such Third Party supplier to include the
Territory as an additional market such that the Third Party supplier would
obtain Regulatory Approval to sell a version of the ArQule Fish Assay in the
Territory, in either case (i) at Licensee’s sole cost and expense and (ii) for
use by Licensee in its clinical trial in intrahepatic cholangiocarcinoma (iCCA)
in the Territory. Licensee shall be further responsible for conducting, and
paying all costs and expenses for, the Development of any diagnostic test used
to identify patients in any clinical trial conducted under the Development Plan
and for the Regulatory Approval and Commercialization of any such test for use
with a Licensed Product in the Field in the Licensed Territory.

 

4.DEVELOPMent Committee

 

4.1Joint Development Committee

 

Within *** days after the Effective Date, the Parties shall establish a joint
development committee (the Joint Development Committee or JDC), which shall
consist of *** representatives from each of the Parties, each with the requisite
authority to enable such person to make decisions on behalf of the Parties with
respect to the issues falling within the jurisdiction of the JDC. From time to
time, each Party may substitute one (1) or more of its representatives to the
JDC on written notice to the other Party. Licensee shall select from its
representatives the chairperson for the JDC, which chairperson may be changed
from time to time, on written notice to ArQule. The JDC shall:

 

(a)serve as a forum for discussing and supervising Development of the Licensed
Compound and Licensed Products in the Field in the Territory, including by
reviewing Development Plans and overseeing the conduct of the Development
activities as provided in Clause 3.1 (Development), and reviewing Development
reports as provided in Clause 3.1(e) (Development Reports);

 

(b)serve as a forum for discussing and supervising the Commercialization of
Licensed Products in the Field in the Territory as provided in Clause 3.3
(Commercialization), including by establishing the Commercialization strategy
for the Territory, reviewing the Commercialization Plans and overseeing the
conduct of the Commercialization activities;

 

(c)co-ordinate the Parties' activities under this Agreement; and

 

 24 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

(d)perform such other functions as are set forth herein or as the Parties may
mutually agree in writing, except where in conflict with any provision of this
Agreement.

 

4.2General Provisions Applicable to the JDC

 

(a)Meetings and Minutes

 

The JDC shall meet semi-annually or as otherwise agreed to by the Parties, with
the location of such meetings alternating between locations designated by
Licensee and locations designated by ArQule. Either Party shall have the right
to call meetings on not less than *** Business Days' notice unless exigent
circumstances require shorter notice. Each Party shall make all proposals for
agenda items at least *** Business Days in advance of the applicable meeting and
shall provide all appropriate information with respect to such proposed items at
least *** Business Days in advance of the applicable meeting; provided that
under exigent circumstances requiring input by the JDC, a Party may provide its
agenda items to the other Party within a shorter period of time in advance of
the meeting or may propose that there not be a specific agenda for a particular
meeting, so long as the other Party consents to such later addition of such
agenda items or the absence of a specific agenda for such meeting (which consent
shall not be unreasonably withheld, conditioned or delayed). The chairperson of
the JDC (or his or her designee) shall prepare and circulate the meeting agenda
at least *** Business Days in advance of the meeting, and shall prepare and
circulate for review and approval of the Parties minutes of each meeting as
promptly as possible after the meeting. The Parties shall agree on the minutes
of each meeting promptly, but in no event later than the next meeting of the
JDC.

 

(b)Procedural Rules

 

The JDC shall have the right to adopt such standing rules as shall be necessary
for its work, to the extent that such rules are not inconsistent with this
Agreement. A quorum of the JDC shall exist whenever there is present at a
meeting at least one (1) representative appointed by each Party. Representatives
of the Parties on the JDC may attend a meeting either in person or by telephone,
video conference or similar means in which each participant can hear what is
said by, and be heard by, the other participants. Representation by proxy shall
be allowed. The JDC shall take action by consensus of the representatives
present at a meeting at which a quorum exists, with each Party having a single
vote irrespective of the number of representatives of such Party in attendance
or by a written resolution signed by at least one (1) representative appointed
by each Party. Alliance Managers or other employees or consultants of a Party
who are not representatives of the Parties on the JDC may attend meetings of the
JDC; provided, however, that such attendees (i) shall not vote or otherwise
participate in the decision-making process of the JDC and (ii) are bound by
obligations of confidentiality and non-disclosure at least as protective of the
other Party as those set forth in Clause 7 (CONFIDENTIALITY AND NON-DISCLOSURE).

 

(c)Decision-Making

 

Except for matters outside the jurisdiction and authority of the JDC, if the JDC
cannot, or does not, reach consensus on an issue, then, (i) to the extent that
the issue involves a Unanimous Decision, such issue must be mutually agreed by
the Senior Officers and shall not be submitted to arbitration and otherwise (ii)
subject to subsection (i), such issue shall be resolved pursuant to Clause 11.5
(Governing Law and Dispute Resolution).

 

 25 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

(d)Limitations on Authority

 

Without limitation to the foregoing, the Parties hereby agree that matters
explicitly reserved to the consent, approval or other decision-making authority
of one or both Parties, as expressly provided in this Agreement between the
Parties, are outside the jurisdiction and authority of the JDC, including (i)
amendment, modification or waiver of compliance with this Agreement (which may
only be amended or modified as provided in Clause 11.7 (Entire Agreement;
Amendments) or compliance with which may only be waived as provided in
Clause 11.10 (Waiver and Non-Exclusion of Remedies) and (ii) such other matters
as are reserved to the consent, approval, agreement or other decision-making
authority of either or both Parties in this Agreement that are not required by
this Agreement to be considered by the JDC prior to the exercise of such
consent, approval or other decision-making authority.

 

(e)Alliance Managers

 

Each Party shall appoint a person(s) who shall oversee contact between the
Parties for all matters between meetings of the JDC, which person(s) may be
replaced at any time by notice in writing to the other Party. The Alliance
Managers shall work together to manage and facilitate the communication between
the Parties under this Agreement, including the resolution (in accordance with
the terms of this Agreement) of issues between the Parties that arise in
connection with this Agreement. The Alliance Managers shall not have final
decision-making authority with respect to any matter under this Agreement.

 

(f)Appointment Not an Obligation.

 

The appointment of any members of a committee and Alliance Managers is a right
of each Party and not an obligation and shall not be a “deliverable” as defined
in EITF Issue No. 00-21. Each Party shall be free to determine not to appoint
members to any committee and not to appoint an Alliance Manager. If a Party (the
“non-Appointing Party”) does not appoint members of any Committee or an Alliance
Manager, it shall not be a breach of this Agreement, nor shall any consideration
be required to be returned, and the other Party (the “Appointing Party”) shall
have the votes and the decision-making power of the non-Appointing Party unless
and until such members are appointed by the non-Appointing Party.

 

(g)Discontinuation; Disbandment; Annual Reports

 

Subject to Clause 4.2(f) (Appointment Not an Obligation), once established, the
JDC shall continue to exist until the first to occur of:

 

(i)the Parties mutually agreeing to disband the JDC; and

 

(ii)ArQule providing to Licensee written notice of its intention to disband the
JDC. Upon the occurrence of either of the foregoing, (A) the JDC shall disband,
have no further responsibilities or authority under this Agreement and will be
considered dissolved by the Parties and (B) any requirement of a Party to
provide Information or other materials to the JDC shall be deemed a requirement
to provide such Information or other materials to the other Party’s Alliance
Manager and Licensee shall have the right to decide all matters that are subject
to the review or approval by the JDC hereunder, with any Disputes to be resolved
pursuant to Clause 11.5 (Governing Law and Dispute Resolution).

 

5.Payments and Records

 

5.1Upfront Payment

 

In partial consideration of the rights granted by ArQule to Licensee hereunder,
no later than thirty (30) days following the Effective Date, Licensee shall pay
ArQule a non-refundable and non-creditable upfront amount equal to three million
Dollars ($3,000,000).

 

 26 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

5.2Regulatory Milestones

 

As additional consideration for the rights granted to Licensee pursuant to
Clause 2.1 (Grants to Licensee), Licensee will notify ArQule within *** days of
the achievement of each of the following events (each, a Regulatory Milestone
Event). ArQule shall promptly invoice Licensee for the corresponding amount
below, and Licensee shall pay to ArQule the following one-time milestone
payments within *** days of receipt of such invoice.

 

Regulatory Milestone Event  Milestone
Payment  Submission of Clinical Trial Application (CTA) to CFDA for Licensed
Product or ***, whichever is earlier.  $*** Regulatory Approval of a Licensed
Product in the first indication  $***  Regulatory Approval of a Licensed Product
in the second indication  $***  Regulatory Approval of a Licensed Product in the
third indication  $*** 

 

In the event that, notwithstanding the fact that Licensee has not given such a
notice, ArQule believes any such milestone event has occurred, it shall so
notify Licensee in writing and shall provide to Licensee data, documentation or
other information that supports its belief. Any dispute under this Clause 5.2
(Regulatory Milestone) that relates to whether or not a milestone event has
occurred shall be referred to the JDC to be resolved in accordance with Clause 4
(DEVELOPMENT COMMITTEE) and shall be subject to resolution in accordance with
Clause 11.5 (Governing Law and Dispute Resolution). Once Licensee has made any
particular milestone payment under this Clause 5.2 (Regulatory Milestones),
Licensee will not be obligated to make any payment with respect to the
re-occurrence of the same milestone event. If any two of the milestone events
above occur in the same Calendar Year, both applicable milestone payments will
be due and payable to ArQule. The above milestone payments shall be
non-creditable and non-refundable. If at the time any given milestone payment
set forth in Clause 5.2 (Regulatory Milestones) is due and one (1) or more
preceding milestone payments for antecedent milestone events have not been paid,
then such unpaid antecedent milestone payments shall be paid at such time as
well.

 

5.3Commercial Milestones

 

As additional consideration for the rights granted to Licensee pursuant to
Clause 2.1 (Grants to Licensee), Licensee will notify ArQule of the achievement
of each of the following events (each, a Commercial Milestone Event) within ***
days of the end of the Calendar Quarter in which such event occurs. ArQule shall
promptly invoice Licensee for the corresponding amount below, and Licensee shall
pay to ArQule the following one-time milestone payments within *** days of
receipt of such invoice.

 

Commercial Milestone Event  Milestone
Payment  First Calendar Year in which the aggregate annual Net Sales of all
Licensed Products in the Territory exceed $***  $*** First Calendar Year in
which the aggregate annual Net Sales of all Licensed Products in the Territory
exceed $***  $***  First Calendar Year in which the aggregate annual Net Sales
of all Licensed Products in the Territory exceed $***  $***  First Calendar Year
in which the aggregate annual Net Sales of all Licensed Products in the
Territory exceed $***  $*** 

 

 27 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

In the event that, notwithstanding the fact that Licensee has not given such a
notice, ArQule believes any such milestone event has occurred, it shall so
notify Licensee in writing and shall provide to Licensee data, documentation or
other information that supports its belief. Any dispute under this Clause 5.3
(Commercial Milestones) that relates to whether or not a milestone event has
occurred shall be referred to the JDC to be resolved in accordance with Clause 4
(DEVELOPMENT COMMITTEE) and shall be subject to resolution in accordance with
Clause 11.5 (Governing Law and Dispute Resolution). Once Licensee has made any
particular milestone payment under this Clause 5.3 (Commercial Milestones),
Licensee will not be obligated to make any payment with respect to the
re-occurrence of the same Milestone Event. If any two of the Milestone Events
above occur in the same Calendar Year, both applicable milestone payments will
be due and payable to ArQule. The above milestone payments shall be
non-creditable and non-refundable. If at the time any given milestone payment
set forth in Clause 5.3 (Commercial Milestones) is due and one (1) or more
preceding milestone payments for antecedent milestone events have not been paid,
then such unpaid antecedent milestone payments shall be paid at such time as
well.

 

5.4Royalties

 

(a)Royalty Rate

 

As further consideration for the rights granted to Licensee hereunder,
commencing upon the First Commercial Sale of a Licensed Product in the Territory
and continuing for the remainder of the applicable Royalty Term, Licensee shall
pay to ArQule a royalty on Net Sales of each Licensed Product in the Territory
during each Calendar Year at a royalty rate of *** percent (***%).

 

(b)Blended Royalty

 

Licensee acknowledges that (i) the ArQule Know-How and the Information included
in the ArQule Regulatory Documentation licensed to Licensee are proprietary and
valuable and that without the Licensee Know-How and such Information, Licensee
would not be able to obtain and maintain Regulatory Approvals with respect to
the Licensed Products, (ii) such Regulatory Approvals will allow Licensee to
obtain and maintain regulatory exclusivity with respect to the Licensed Products
in the Field in the Territory, (iii) access to the Licensee Know-How and the
rights with respect to the ArQule Regulatory Documentation have provided
Licensee with a competitive advantage in the marketplace beyond the exclusivity
afforded by the ArQule Patents and the regulatory exclusivity and (iv) upfront
payment and royalties set forth in Clauses 5.1 (Upfront Payment) and 5.3
(Commercial Milestones), respectively, are, in part, intended to compensate
ArQule for such exclusivity and such competitive advantage. The Parties agree
that the royalty rate set forth in Clause 5.4(a) (Royalty Rate) reflects an
efficient and reasonable blended allocation of the value provided by ArQule to
Licensee.

 

(c)Royalty Term

 

Licensee shall have no obligation to pay any royalty with respect to Net Sales
of any Licensed Product in any country after the Royalty Term for such Licensed
Product in such country has expired. Upon the expiration of the Royalty Term
with respect to a Licensed Product in any country, the license grants to
Licensee in Clause 2.1 (Grants to Licensee), as applicable, with respect to such
Licensed Product shall convert to non-exclusive and shall become fully paid-up
with respect to such country.

 

 28 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

(d)Reductions

 

In the event that in any country in the Territory during the Royalty Term for a
Licensed Product, unit sales of all Generic Products in such country in a
Calendar Quarter is:

 

(i)equal to or greater than *** percent (***%) but less than *** percent (***%)
of the sum of unit sales of such Licensed Product and all such Generic Products
in such country, then, commencing upon that particular Calendar Quarter and for
the remainder of the Royalty Term for such Licensed Product in such country
thereafter, the royalty rate for such indication(s) set forth in Clause 5.4
(Royalties) with respect to such country, each shall be reduced by *** percent
(***%); or

 

(ii)equal to or greater than *** percent (***%) of the sum of unit sales of such
Licensed Product and all such Generic Products in such country, then, commencing
upon that particular Calendar Quarter and for the remainder of the Royalty Term
for such Licensed Product in such country thereafter, the royalty rate for such
indication(s) set forth in Clause 5.4(a) (Royalty Rate) with respect to such
country, each shall be reduced by *** percent (***%).

 

Unit sales shall be measured by IMS Health Data (or, in the absence of such
data, an appropriate end user-level database). Notwithstanding the foregoing,
Licensee’s obligation to pay royalties at the full royalty rates shall be
reinstated on the first day of the Calendar Quarter immediately following the
Calendar Quarter in which sales of such Generic Products account for *** percent
(***%) or less of the aggregate unit sales of Licensed Products and Generic
Products in such country.

 

If Licensee or its Affiliates are required, or determines in good faith that it
is reasonably necessary, to obtain a license to any Patents of such Third
Parties to Manufacture or Commercialize the Licensed Compound portion of any
Licensed Product and makes any royalty payments to such third parties under any
such in-license agreement, Licensee may deduct *** percent (***%) of such
royalty payments from royalties thereafter payable to ArQule.

 

Notwithstanding anything to the contrary in this Section 5.4, if any Licensed
Product is sold by Licensee or any of its Affiliates or Sublicensees in a
country and is not covered by a Valid Claim of the ArQule Patents in such
country, the royalty rate in such country shall be reduced by *** percent (***%)
of the rate set forth in Clause 5.4(a) (Royalty Rate), continuing until the last
day of the applicable Royalty Term with respect to such Licensed Product.

 

Notwithstanding anything to the contrary in this Clause 5.4 (Royalties), in no
event shall any royalty payment payable to ArQule for any Licensed Product in a
given calendar quarter be reduced as a result of the payment reductions set
forth in this Clause 5.4 (Royalties) to less than *** percent (***%) of the
amount otherwise payable to ArQule.

 

5.5Royalty Payments and Reports

 

Licensee shall calculate all amounts payable to ArQule pursuant to Clause 5.4
(Royalties) at the end of each Calendar Quarter, which amounts shall be
converted to Dollars, in accordance with Clause 5.6 (Mode of Payment; Offsets).
Licensee shall pay to ArQule the royalty amounts due with respect to a given
Calendar Quarter within *** days after the end of such Calendar Quarter. Each
payment of royalties due to ArQule shall be accompanied by a statement
specifying, on a Licensed Product-by-Licensed Product basis, the amount of
Invoiced Sales, Net Sales and deductions taken to arrive at Net Sales
attributable to each Licensed Product in the Territory during the applicable
Calendar Quarter (including such amounts expressed in local currency and as
converted to Dollars) and a calculation of the amount of royalty payment due on
such Net Sales for such Calendar Quarter. Without limiting the generality of the
foregoing, Licensee shall require its Affiliates and Sublicensees to account for
their Net Sales and to provide such reports with respect thereto, as if such
sales were made by Licensee.

 

 29 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

5.6Mode of Payment; Offsets

 

All payments to ArQule under this Agreement shall be made by deposit of Dollars
in the requisite amount to such bank account as ArQule may from time to time
designate by notice to Licensee. For the purpose of calculating any sums due
under, or otherwise reimbursable pursuant to, this Agreement (including the
calculation of Net Sales expressed in currencies other than Dollars), Licensee
shall convert any amount expressed in a foreign currency into Dollar equivalents
using its, its Affiliate's or Sublicensee's, as applicable, standard conversion
methodology consistent with GAAP and reasonably acceptable to ArQule. Licensee
shall have no right to offset, set off or deduct any amounts from or against the
amounts due to ArQule hereunder.

 

ArQule may direct that all or any portion of any payments be paid to any ArQule
Affiliate, so long as such instruction does not result in adverse tax
consequences to Licensee.

 

5.7Taxes

 

(a)General

 

The milestones and royalties payable by Licensee to ArQule pursuant to this
Agreement (each, a Payment) shall be paid free and clear of any and all taxes
(which, for clarity, shall be the responsibility of Licensee), except for any
withholding taxes required by Applicable Law. ArQule shall be solely responsible
for paying any and all taxes (other than withholding taxes required by
Applicable Law to be deducted from Payments and remitted by Licensee) levied on
account of, or measured in whole or in part by reference to, any Payments it
receives. Licensee shall deduct or withhold from the Payments any taxes that it
is required by Applicable Law to deduct or withhold. Notwithstanding the
foregoing, if ArQule is entitled under any applicable tax treaty to a reduction
of rate of, or the elimination of, applicable withholding tax, it may deliver to
Licensee or the appropriate governmental authority (with the reasonable
assistance of Licensee to the extent that this is reasonably required and is
requested in writing) the prescribed certification, identification or other
reporting requirements necessary to reduce the applicable rate of withholding or
to relieve Licensee of its obligation to withhold such tax and Licensee shall
apply the reduced rate of withholding or dispense with withholding, as the case
may be; provided that Licensee has received evidence of ArQule's delivery of all
applicable forms (and, if necessary, its receipt of appropriate governmental
authorization) at least fifteen (15) days prior to the time that the Payments
are due. If, in accordance with the foregoing, Licensee withholds any amount, it
shall pay to ArQule the balance of the applicable Payment when due, make timely
payment to the proper taxing authority of the withheld amount and send to ArQule
proof of such payment within ten (10) days following such payment. To the extent
that amounts are so withheld and paid by Licensee to the proper taxing
authority, such amounts shall be treated for all purposes of this Agreement as
having been paid to ArQule.

 

(b)Value Added Tax

 

Notwithstanding anything contained in Clause 5.7(a) (General), this Clause
5.7(b) (Value Added Tax) shall apply with respect to value added tax (VAT). All
Payments are exclusive of VAT. If any VAT is chargeable in respect of any
Payments, Licensee shall pay VAT at the applicable rate in respect of any such
Payments following the receipt of a VAT invoice in the appropriate form issued
by ArQule in respect of those Payments, such VAT to be payable on the later of
the due date of the payment of the Payments to which such VAT relates and thirty
(30) days after the receipt by Licensee of the applicable invoice relating to
that VAT payment. The Parties shall reasonably cooperate in accordance with
Applicable Law to minimize indirect Taxes (such as VAT, sales tax, consumption
tax and other similar Taxes) in connection with this Agreement.

 

 30 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

5.8Interest on Late Payments

 

If any payment due to either Party under this Agreement is not paid when due,
then, in addition to any other rights and remedies available to the other Party
under this Agreement, such paying Party shall pay interest thereon (before and
after any judgment) at an annual rate (but with interest accruing on a daily
basis) of *** basis points above the then-current prime rate quoted by Citibank
in New York City, such interest to run from the date on which payment of such
sum became due until payment thereof in full together with such interest.

 

5.9Financial Records

 

Licensee shall, and shall cause its Affiliates and its and their Sublicensees
to, keep complete and accurate financial books and records pertaining to the
Commercialization of Licensed Products hereunder, including books and records of
Invoiced Sales and Net Sales of Licensed Products, in sufficient detail to
calculate and verify all amounts payable hereunder. Licensee shall, and shall
cause its Affiliates and its and their Sublicensees to, retain such books and
records until the later of (a) *** years after the end of the period to which
such books and records pertain, (b) the expiration of the applicable tax statute
of limitations (or any extensions thereof) and (c) for such period as may be
required by Applicable Law.

 

5.10Audit

 

At the request of ArQule, Licensee shall and shall cause its Affiliates and its
and their Sublicensees to, permit ArQule or an independent auditor designated by
ArQule and reasonably acceptable to Licensee, at reasonable times and upon at
least *** days written notice, no more than once in a Calendar Year during the
Term and no more than twice in the *** Calendar Years following termination of
this Agreement, to audit the books and records maintained pursuant to Clause 5.9
(Financial Records) to ensure the accuracy of Net Sales reported and payments
made hereunder (Audit). No period shall be subject to more than one (1) Audit.
The independent public accountant shall disclose to ArQule only (a) the accuracy
of Net Sales reported and the basis for royalty and other payments made to
ArQule under this Agreement and (b) the difference, if any, such reported and
paid amounts vary from amounts determined as a result of the Audit. Except as
provided below, the cost of this Audit shall be borne by ArQule, unless the
Audit reveals, with respect to a period, a variance of more than *** percent
(***%) from the reported amounts for such period, in which case Licensee shall
bear the cost of the Audit. Unless disputed pursuant to Clause 5.11 below (Audit
Dispute) below, if such Audit concludes that (i) additional amounts were owed by
Licensee, Licensee shall pay the additional amounts, with interest from the date
originally due as provided in Clause 5.8 (Interest on Late Payments) or
(ii) excess payments were made by Licensee, ArQule shall reimburse such excess
payments, in either case ((i) or (ii)), within *** days after the date on which
such Audit is completed by ArQule.

 

5.11Audit Dispute

 

In the event of a dispute with respect to any Audit under Clause 5.10 (Audit),
ArQule and Licensee shall work in good faith to resolve the disagreement. If the
Parties are unable to reach a mutually acceptable resolution of any such dispute
within *** days, the dispute shall be submitted for resolution to a certified
public accounting firm jointly selected by each Party's certified public
accountants or to such other Person as the Parties shall mutually agree (the
Auditor). The decision of the Auditor shall be final and the costs of such
arbitration as well as the initial Audit shall be borne between the Parties in
such manner as the Auditor shall determine. Not later than *** days after such
decision and in accordance with such decision, Licensee shall pay the additional
amounts, with interest from the date originally due as provided in Clause 5.8
(Interest on Late Payments) or ArQule shall reimburse the excess payments, as
applicable.

 

 31 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

6.Intellectual Property

 

6.1Ownership of Intellectual Property

 

(a)Ownership of Technology

 

As between the Parties:

 

(i)ArQule shall solely own on a worldwide basis all right, title and interest in
and to any and all ArQule Know-How, ArQule Inventions and Compound-Specific
Inventions, whether or not patented or patentable, and any and all ArQule
Patents, ArQule Invention Patents and Compound-Specific Invention Patents, and
any other intellectual property rights with respect thereto;

 

(ii)Licensee shall solely own on a worldwide basis all right, title and interest
in and to any and all Licensee Know-How and Licensee Inventions, whether or not
patented or patentable, and any and all Licensee Patents and Licensee Invention
Patents, and any other intellectual property rights with respect thereto; and

 

(iii)each Party shall own on a worldwide basis and retain all right, title and
interest in and to any and all Information, inventions, Patents and other
intellectual property rights that are owned or otherwise Controlled (other than
pursuant to the license grants set forth in Clauses 2.1 (Grants to Licensee) and
2.2 (Grants to ArQule)) by such Party or its Affiliates or its or their
(sub)licensees (or Sublicensees) (as applicable) outside of this Agreement.

 

(b)Ownership of Joint Patents and Joint Inventions

 

As between the Parties, each of ArQule and Licensee shall own an equal,
undivided interest in any and all:

 

(i)Inventions (other than Compound-Specific Inventions) that are conceived,
discovered, developed or otherwise made jointly by or on behalf of ArQule or its
Affiliates or its or their (sub)licensees, on the one hand, and Licensee or its
Affiliates or its or their Sublicensees, on the other hand, whether or not
patented or patentable (the Joint Inventions); and

 

(ii)Patents that are derived from or filed based on Joint Inventions, referred
to herein as the Joint Patents and, together with the Joint Inventions, the
Joint Intellectual Property Rights. Each Party shall promptly disclose to the
other Party in writing and shall cause its Affiliates and its and their
(sub)licensees (or Sublicensees) to so disclose, the development, making,
conception or reduction to practice of any Joint Inventions. Subject to the
licenses granted under Clauses 2.1 (Grants to Licensee) and 2.2 (Grants to
ArQule), each Party shall have the right to Exploit the Joint Intellectual
Property Rights without a duty of seeking consent or accounting to the other
Party.

 

 32 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

(c)United States Law

 

The determination of whether Information and other Inventions are conceived,
discovered, Developed or otherwise made by a Party for the purpose of allocating
proprietary rights (including Patent, copyright or other intellectual property
rights) therein, shall, for purposes of this Agreement, be made in accordance
with Applicable Law in the United States as such law exists as of the Effective
Date irrespective of where or when such conception, discovery, Development or
making occurs. Each Party shall, and does hereby, assign, and shall cause its
Affiliates and its and their (sub)licensees (or Sublicensees) to so assign, to
the other Party, without additional compensation, such right, title and interest
in and to any Information, and other Inventions as well as any intellectual
property rights with respect thereto, as is necessary to fully effect, as
applicable, (i) the sole ownership provided for in Clause 6.1(a) (Ownership of
Intellectual Property) and (ii) the joint ownership provided for in
Clause 6.1(b) (Maintenance and Prosecution Patents).

 

(d)Assignment Obligation

 

Each Party shall cause all Persons who perform Development activities,
Manufacturing activities or regulatory activities for such Party under this
Agreement or who conceive, discover, Develop or otherwise make any Information
or other inventions by or on behalf of either Party or its Affiliates or its or
their (sub)licensees (or Sublicensees) under or in connection with this
Agreement to be under an obligation to assign their rights in any Information,
and inventions resulting therefrom to such Party, except where Applicable Law
requires otherwise and except in the case of governmental, not-for-profit and
public institutions that have standard policies against such an assignment (in
which case, a suitable license or right to obtain such a license, shall be
obtained).

 

(e)Ownership of Product Trademarks

 

Licensee shall have the right to market the Licensed Products in the Field in
the Territory under the Trademarks of its choice; provided, that Licensee may
not include in any such Trademarks any Corporate Names or any reference to any
products of ArQule or any of its Affiliates or licensees without the prior
written consent of ArQule (any such Trademarks, the “Product Trademarks”), and
all goodwill associated therewith will inure to the benefit of Licensee. Upon
termination of this Agreement, upon the request of ArQule, Licensee shall
assign, transfer and convey all of its rights in the Product Trademarks and
domain names containing such Product Trademarks, to ArQule or its designated
assignee; provided, however, that this provision shall not apply to any
trademarks or domain names including the name of Licensee or any of its
Affiliates. Subject to the foregoing, as between the Parties, Licensee shall own
all right, title and interest to the Product Trademarks in the Territory.

 

(f)Ownership of Corporate Names

 

As between the Parties, ArQule shall retain all right, title and interest in and
to its Corporate Names.

 

(g)       Ownership of Development Data

 

Subject to Clause 2 (GRANT OF RIGHTS), Licensee shall own Licensee Development
Data and ArQule shall own ArQule Development Data.

 

6.2Maintenance and Prosecution of Patents

 

(a)In General

 

As between the Parties,

 

(i)ArQule shall have the sole right, but not the obligation, through counsel of
its choice at its discretion and sole cost, to prepare, file, prosecute and
maintain the Compound-Specific Invention Patents, ArQule Patents and ArQule
Invention Patents globally, and Joint Patents outside the Territory, including
any related invalidation, appeals of invalidation, interference, re-issuance,
re-examination, patent term extension and opposition proceedings with respect
thereto; and

 

 33 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

(ii)Licensee shall have the sole right, but not the obligation, to prepare,
file, prosecute and maintain the Licensee Patents and Licensee Invention Patents
globally, and Joint Patents in the Territory, including any related
invalidation, interference, re-issuance, re-examination, patent term extension
and opposition proceedings with respect thereto, worldwide, in each case, at its
sole cost and expense and through counsel of its choice.

 

(iii)For purposes of this Clause 6.2 (Maintenance and Prosecution of Patents),
the Party prosecuting, maintaining or undertaking other related activities
pursuant to the foregoing sentence with respect to a Patent shall be the
Prosecuting Party. The Prosecuting Party shall periodically inform the other
Party of all material steps with regard to the preparation, filing, prosecution
and maintenance of the Compound-Specific Invention Patents, ArQule Patents,
Licensee Patents and Joint Patents, as applicable, in the Territory, including
by providing the non-Prosecuting Party with a copy of material communications to
and from any patent authority in the Territory regarding such Patents and by
providing the non-Prosecuting Party drafts of any material filings or responses
to be made to such patent authorities in the Territory sufficiently in advance
of submitting such filings or responses so as to allow for a reasonable
opportunity for the non-Prosecuting Party to review and comment thereon. The
Prosecuting Party shall consider in good faith the requests and suggestions of
the non-Prosecuting Party with respect to such drafts and with respect to
strategies for filing and prosecuting such Patents in the Territory, including,
but not limited to, by taking into consideration the commercial strategy of
Licensee in the Licensed Territory. If the Prosecuting Party decides not to
prepare, file, prosecute or maintain an Compound-Specific Invention Patent, or
ArQule Patent in the Territory, or a Licensee Patent or a Joint Patent in the
Territory or in any country outside the Territory, the Prosecuting Party shall
provide reasonable prior written notice to the non-Prosecuting Party of such
intention and the non-Prosecuting Party shall thereupon have the right, in its
sole discretion, to assume the Control and direction of the preparation, filing,
prosecution and maintenance of such Compound-Specific Invention Patent, Licensee
Patent, ArQule Patent or Joint Patent at its sole cost and expense, whereupon
the non-Prosecuting Party shall be deemed the Prosecuting Party with respect to
such Patent.

 

(b)Co-operation

 

The non-Prosecuting Party shall, and shall cause its Affiliates to, Assist and
co-operate with the Prosecuting Party, as the Prosecuting Party may reasonably
request from time to time, in the preparation, filing, prosecution and
maintenance of the Compound-Specific Invention Patents, ArQule Patents, Joint
Patents and the Licensee Patents under this Agreement, including that the
non-Prosecuting Party shall, and shall ensure that its Affiliates, (i) offer its
comments, if any, promptly, (ii) provide access to relevant documents and other
evidence and make its employees available at reasonable business hours and (iii)
provide the Prosecuting Party, upon its request, with copies of any
patentability search reports generated by its patent counsel with respect to the
Compound-Specific Invention Patents, ArQule Patents, Joint Patents or the
Licensee Patents, including relevant Third Party patents and patent applications
located; provided, however, that neither Party shall be required to provide
legally privileged information with respect to such intellectual property unless
and until procedures reasonably acceptable to such Party are in place to protect
such privilege); and provided, further, that the Prosecuting Party shall
reimburse the non-Prosecuting Party for its reasonable and verifiable
out-of-pocket costs and expenses incurred in connection therewith. Each Party
will use reasonable efforts to make available to the other its authorized
attorneys, agents or representatives, or such of its employees as are reasonably
necessary to Assist the other Party in exercising its rights described under
this Clause 6.2 (Maintenance and Prosecution of Patents). Each Party will sign,
or will use reasonable efforts to have signed, all legal documents as are
reasonably necessary to prosecute and maintain Patents in accordance with this
Clause 6.2 (Maintenance and Prosecution of Patents). Each Party shall provide
the other Party all reasonable assistance and cooperation in the Patent
prosecution efforts described above in this Clause 6.2 (Maintenance and
Prosecution of Patents), including by providing any necessary powers of
attorney, oaths, declarations, or assignments, and executing any other required
documents or instruments for such Patent prosecution efforts.

 

 34 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

(c)Patent Term Extension and Supplementary Protection Certificate

 

The Parties, through their representatives on the JDC, shall discuss any
decisions regarding whether to apply for patent term extensions in the Territory
or any other extensions that are now or become available in the future, wherever
applicable, for the Compound-Specific Invention Patents, ArQule Patents, Joint
Patents and any Licensee Patents, and with respect to the Licensed Compound and
the Licensed Products in the Territory, in each case including whether or not to
do so; provided that (i) ArQule shall consult with Licensee to determine the
course of action with respect to such filings, and (ii) Licensee shall provide
prompt and reasonable assistance, as requested by ArQule, including by taking
such action as patent holder as is required under any Applicable Law to obtain
such extension or supplementary protection certificate and (iii) subject to the
foregoing, ArQule shall have the right to make the final decision with respect
to any matters covered by this Clause 6.2(c) (Patent Term Extension and
Supplementary Protection Certificate) outside the Territory, and the Parties
will mutually agree upon the final decision with respect to any matters covered
by this Clause 6.2(c) (Patent Term Extension and Supplementary Protection
Certificate) in the Territory. If under Applicable Law, Licensee is required to
file such a patent term extension of supplementary protection certificate or
equivalence thereof under its own name, then ArQule shall promptly provide
assistance to Licensee to enable such filing.

 

(d)Common Ownership Under Joint Research Agreements

 

Notwithstanding anything to the contrary in this Clause 6 (INTELLECTUAL
PROPERTY), neither Party shall have the right to make an election under 35
U.S.C. 102(c) when exercising its rights under this Clause 6 (INTELLECTUAL
PROPERTY) without the prior written consent of the other Party. With respect to
any such permitted election, the Parties shall co-ordinate their activities with
respect to any submissions, filings or other activities in support thereof. The
Parties acknowledge and agree that this Agreement is a "joint research
agreement" as defined in 35 U.S.C. 100(h).

 

(e)Patent Listings

 

As between the Parties, Licensee shall have the sole right to make decisions
regarding patent listing or equivalents thereof and Licensee shall have the
right to make all filings with Regulatory Authorities in the Territory with
respect to the ArQule Patents and Joint Patents or other international
equivalents; provided that Licensee shall consult with ArQule to determine the
course of action with respect to such filings.

 

6.3Enforcement of Patents

 

(a)Notice

 

Each Party shall promptly notify the other Party in writing of (i) any alleged
or threatened infringement of the ArQule Patents, ArQule Invention Patents,
Compound-Specific Invention Patents, Joint Patents or Licensee Patents in any
jurisdiction in the Territory or (ii) any certification in the Territory that is
similar to a Hatch-Waxman certification or notice in the US, in each case ((i)
and (ii)) of which such Party becomes aware (an Infringement).

 

 35 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

(b)Enforcement of Patents

 

As between the Parties, (i) ArQule shall have the first right, but not the
obligation, to prosecute any Infringement with respect to the ArQule Patents,
ArQule Invention Patents, and Compound-Specific Invention Patents globally, and
Joint Patents outside the Territory, including as a defense or counterclaim in
connection with any Third Party Infringement Claim, at ArQule's sole cost and
expense, using counsel of ArQule's choice and (ii) Licensee shall have the sole
right, but not the obligation, to prosecute Infringement with respect to the
Licensee Patents and Licensee Invention Patents globally, and Joint Patents in
the Territory, including as a defense or counterclaim in connection with any
Third Party Infringement Claim, at Licensee's sole cost and expense, using
counsel of its choice. For purposes of this Clause 6.3 (Enforcement of Patents),
the Party prosecuting any Infringement pursuant to the foregoing sentence with
respect to a Patent shall be the Enforcing Party. In the event ArQule prosecutes
any such Infringement in the Field in the Territory, Licensee shall have the
right to join as a party to such claim, suit or proceeding and participate with
its own counsel at its sole cost and expense; provided that ArQule shall retain
Control of the prosecution of such claim, suit or proceeding, including the
response to any defense or defense of any counterclaim raised in connection
therewith. In the event Licensee prosecutes any such Infringement in the Field
in the Territory, ArQule shall have the right to join as a party to such claim,
suit or proceeding and participate with its own counsel at its sole cost and
expense; provided that Licensee shall retain Control of the prosecution of such
claim, suit or proceeding, including the response to any defense or defense of
any counterclaim raised in connection therewith. If the Enforcing Party or its
designee does not take commercially reasonable steps to prosecute an
Infringement (A) within *** days following the first notice provided above with
respect to such Infringement or (B) provided such date occurs after the first
such notice of such Infringement is provided, *** Business Days before the time
limit, if any, set forth in appropriate laws and regulations for filing of such
actions, whichever comes first, then (I) the Enforcing Party shall so notify the
non-Enforcing Party and (II) the non-Enforcing Party may prosecute such alleged
or threatened infringement at its sole cost and expense, whereupon the
non-Enforcing Party shall be deemed the Enforcing Party with respect to such
Infringement.

 

(c)Co-operation

 

The Parties agree to co-operate fully in any Infringement action pursuant to
this Clause 6.3 (Enforcement of Patents), including by making the inventors,
applicable records and documents (including laboratory notebooks) with respect
to the relevant Patents available to the Enforcing Party upon the Enforcing
Party's request. With respect to an action Controlled by the applicable
Enforcing Party, the other Party shall, and shall cause its Affiliates to,
Assist and co-operate with the Enforcing Party, as the Enforcing Party may
reasonably request from time to time, in connection with its activities set
forth in this Clause 6.3 (Enforcement of Patents), including where necessary,
furnishing a power of attorney solely for such purpose or joining in, or being
named as a necessary party to, such action, providing access to relevant
documents and other evidence and making its employees available at reasonable
business hours; provided that the Enforcing Party shall reimburse such other
Party for its reasonable and verifiable out-of-pocket costs and expenses
incurred in connection therewith. Unless otherwise set forth herein, the
Enforcing Party shall have the right to settle such claim; provided that neither
Party shall have the right to settle any Infringement litigation under this
Clause 6.3 (Enforcement of Patents) in a manner that has a material adverse
effect on the rights or interest of the other Party or in a manner that imposes
any costs or liability on or involves any admission of wrongdoing by, the other
Party, without the express written consent of such other Party (which consent
shall not be unreasonably withheld, conditioned or delayed). In connection with
any activities with respect to an Infringement action prosecuted by the
applicable Enforcing Party pursuant to this Clause 6.3 (Enforcement of Patents)
involving Patents Controlled by or licensed under Clause 2 (GRANTS OF RIGHTS) to
the other Party, the Enforcing Party shall (i) consult with the other Party as
to the strategy for the prosecution of such claim, suit or proceeding, (ii)
consider in good faith any comments from the other Party with respect thereto
and (iii) keep the other Party reasonably informed of any material steps taken
and provide copies of all material documents filed, in connection with such
action.

 

 36 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

(d)Recovery

 

Except as otherwise agreed by the Parties in connection with a cost-sharing
arrangement, any recovery realized as a result of such litigation described
above in this Clause 6.3 (Enforcement of Patents) (whether by way of settlement
or otherwise) shall be first allocated to reimburse the Parties for their costs
and expenses in making such recovery (which amounts shall be allocated pro rata
if insufficient to cover the totality of such expenses). Any remainder after
such reimbursement is made shall be retained by the Enforcing Party; provided,
however, that to the extent that any award or settlement (whether by judgment or
otherwise) with respect to an ArQule Patent, Compound-Specific Invention Patent,
Licensee Patent or Joint Patent is attributable to loss of sales or profits with
respect to a Licensed Product, such award shall be deemed Net Sales in the
Calendar Quarter in which payment is actually received by Licensee.

 

6.4Infringement Claims by Third Parties

 

If the Exploitation of a Licensed Product in the Territory pursuant to this
Agreement results in, or is reasonably expected to result in, any claim, suit or
proceeding by a Third Party alleging Infringement by Licensee or any of its
Affiliates or its or their Sublicensees, distributors or customers (a Third
Party Infringement Claim), including any defense or counterclaim in connection
with an Infringement action initiated pursuant to this Clause 6.4 (Infringement
Claims by Third Parties), the Party first becoming aware of such alleged
Infringement shall promptly notify the other Party thereof in writing. As
between the Parties, Licensee shall be responsible for defending any such claim,
suit or proceeding at its sole cost and expense, using counsel of Licensee's
choice. ArQule may participate in any such claim, suit or proceeding with
counsel of its choice at its sole cost and expense; provided that Licensee shall
retain the right to Control such claim, suit or proceeding. ArQule shall, and
shall cause its Affiliates to, Assist and co-operate with Licensee, as Licensee
may reasonably request from time to time, in connection with its activities set
forth in this Clause 6.4 (Infringement Claims by Third Parties), including where
necessary, furnishing a power of attorney solely for such purpose or joining in,
or being named as a necessary party to, such action, providing access to
relevant documents and other evidence and making its employees available at
reasonable business hours; provided, further, that Licensee shall reimburse
ArQule for its reasonable and verifiable out-of-pocket costs and expenses
incurred in connection therewith. Licensee shall keep ArQule reasonably informed
of all material Developments in connection with any such claim, suit or
proceeding. Licensee agrees to provide ArQule with copies of all material
pleadings filed in such action and to allow ArQule reasonable opportunity to
participate in the defense of the claims. Any damages, or awards, including
royalties incurred or awarded in connection with any Third Party Infringement
Claim defended under this Clause 6.4 (Infringement Claims by Third Parties)
shall be borne by Licensee, subject to Clause 5.4(d) (Reductions) in the case of
royalties. Notwithstanding the above, Licensee shall not enter into any
settlement of any such claim without the prior written consent of ArQule if such
settlement would require ArQule to be subject to an injunction or to make any
monetary payment to Licensee or any Third Party, or admit any wrongful conduct
by ArQule or its Affiliates, or would limit or restrict the claims of or admit
any invalidity and/or unenforceability of any of the Patents Controlled by
ArQule.

 

 37 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

6.5Invalidity or Unenforceability Defenses or Actions

 

Each Party shall promptly notify the other Party in writing of any alleged or
threatened assertion of invalidity or unenforceability of any of the ArQule
Patents, Compound-Specific Invention Patents, Joint Patents or Licensee Patents
by a Third Party and of which such Party becomes aware. As between the Parties,
(a) ArQule shall have the first right, but not the obligation, to defend and
Control the defense of the validity and enforceability of the ArQule Patents and
Compound-Specific Invention Patents globally, and the Joint Patents outside the
Territory, at its sole cost and expense, using counsel of ArQule' s choice and
(b) Licensee shall have the first right, but not the obligation, to defend and
Control the defense of the validity and enforceability of the Licensee Patents
globally and the Joint Patents in the Territory, at its sole cost and expense,
using counsel of Licensee's choice, including, in each case ((a) and (b)), when
such invalidity or unenforceability is raised as a defense or counterclaim in
connection with an Infringement action initiated pursuant to Clause 6.3
(Enforcement of Patents). For purposes of this Clause 6.5 (Invalidity or
Unenforceability Defenses or Actions), the Party defending and controlling the
defense of the validity and enforceability pursuant to the foregoing sentence
with respect to a Patent shall be the Controlling Party. With respect to any
such claim, suit or proceeding in the Territory, the non-Controlling Party may
participate in such claim, suit or proceeding with counsel of its choice at its
sole cost and expense; provided that the Controlling Party shall retain Control
of the defense in such claim, suit or proceeding. If the Controlling Party or
its designee elects not to defend or Control the defense of the applicable
Patents in a suit brought in the Territory, or a suit involving the Joint
Patents outside the Territory, or otherwise fails to initiate and maintain the
defense of any such claim, suit or proceeding, then the Controlling Party shall
notify the non-Controlling Party at least *** Business Days before the time
limit, if any, set forth in appropriate laws and regulations for defending such
actions, and the non-Controlling Party may conduct and Control the defense of
any such claim, suit or proceeding at its sole cost and expense. The
non-Controlling Party in such an action shall, and shall cause its Affiliates
to, Assist and co-operate with the Controlling Party, as such Controlling Party
may reasonably request from time to time in connection with its activities set
forth in this Clause 6.5 (Invalidity or Unenforceability Defenses or Actions),
including where necessary, furnishing a power of attorney solely for such
purpose or joining in, or being named as a necessary party to, such action,
providing access to relevant documents and other evidence and making its
employees available at reasonable business hours; provided that the Controlling
Party shall reimburse the non-Controlling Party for its reasonable and
verifiable out-of-pocket costs and expenses incurred in connection therewith. In
connection with any activities with respect to a defense, claim or counterclaim
relating to the ArQule Patents, Compound-Specific Invention Patents, Licensee
Patents or Joint Patents pursuant to this Clause 6.5 (Invalidity or
Unenforceability Defenses or Actions), the Controlling Party shall (i) consult
with the non-Controlling Party as to the strategy for such activities, (ii)
consider in good faith any comments from the non-Controlling Party and (iii)
keep the non-Controlling Party reasonably informed of any material steps taken
and provide copies of all material documents filed, in connection with such
defense, claim or counterclaim.

 

6.6Product Trademarks

 

(a)Notice

 

Each Party shall provide to the other Party prompt written notice of any actual
or threatened Infringement of the Product Trademarks in the Territory and of any
actual or threatened claim that the use of the Product Trademarks in the
Territory violates the rights of any Third Party, in each case, of which such
Party becomes aware.

 

(b)Prosecution of Product Trademarks

 

Licensee shall be responsible for the registration, prosecution and maintenance
of the Product Trademarks using counsel of its own choice. All costs and
expenses of registering, prosecuting and maintaining the Product Trademarks
shall be borne solely by Licensee.

 

(c)Enforcement of Product Trademarks

 

Licensee shall have the sole right to take such action as Licensee deems
necessary against a Third Party based on any alleged, threatened or actual
Infringement, dilution, misappropriation or other violation of or unfair trade
practices or any other like offense relating to, the Product Trademarks by a
Third Party in the Territory at its sole cost and expense and using counsel of
its own choice. Licensee shall retain any damages or other amounts collected in
connection therewith.

 

 38 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

(d)Third Party Claims

 

Licensee shall have the sole right to defend against and settle any alleged,
threatened or actual claim by a Third Party that the use or registration of the
Product Trademarks in the Territory infringes, dilutes, misappropriates or
otherwise violates any Trademark or other right of that Third Party or
constitutes unfair trade practices or any other like offense or any other claims
as may be brought by a Third Party against a Party in connection with the use of
the Product Trademarks with respect to a Licensed Product in the Territory at
its sole cost and expense and using counsel of its own. Any damages, or awards,
including royalties incurred or awarded in connection with any such claim
defended under this Clause 6.6(d) (Third Party Claims) shall be borne by
Licensee.

 

(e)Co-operation

 

ArQule shall, and shall cause its Affiliates to, reasonably Assist and
co-operate with Licensee, as Licensee may reasonably request from time to time,
in connection with its activities set forth in this Clause 6.6(e)
(Co-operation), including where necessary, furnishing a power of attorney solely
for such purpose or joining in, or being named as a necessary party to, such
action, providing access to relevant documents and other evidence and making its
employees available at reasonable business hours; provided that Licensee shall
reimburse ArQule for its and its Affiliates' reasonable and verifiable costs and
expenses incurred in connection therewith.

 

7.Confidentiality and Non-Disclosure

 

7.1Confidentiality Obligations

 

At all times during the Term and for a period of ten (10) years following
termination or expiration hereof in its entirety, each Party shall and shall
cause its officers, directors, employees and agents to, keep confidential and
not publish or otherwise disclose to a Third Party and not use, directly or
indirectly, for any purpose, any Confidential Information furnished or otherwise
made known to it, directly or indirectly, by the other Party, except to the
extent such disclosure or use is expressly permitted by the terms of this
Agreement. Confidential Information means any technical, business or other
Information provided by or on behalf of one Party to the other Party in
connection with this Agreement, whether prior to, on or after the Effective
Date, including Information relating to the terms of this Agreement (subject to
Clause 7.2 (Permitted Disclosure), Clause 7.4 (Public Announcements) and Clause
7.5 (Publications)), Information relating to the Licensed Compound or any
Licensed Product (including any clinical data and Regulatory Documentation), any
Development or Commercialization of the Licensed Compound or any Licensed
Product, any know-how with respect thereto Developed by or on behalf of the
disclosing Party or its Affiliates (including Licensee Know-How and ArQule
Know-How, as applicable) or the scientific, regulatory or business affairs or
other activities of either Party. Notwithstanding the foregoing, Joint
Inventions and the terms of this Agreement shall be deemed to be the
Confidential Information of both Parties and both Parties shall be deemed to be
the receiving Party and the disclosing Party with respect thereto. In addition,
notwithstanding the foregoing, the confidentiality and non-use obligations under
this Clause 7.1 (Confidentiality Obligations) with respect to any Confidential
Information shall not include any Information that:

 

(a)is or hereafter becomes part of the public domain by public use, publication,
general knowledge or the like through no breach of this Agreement by the
receiving Party;

 

(b)can be demonstrated by documentation or other competent proof to have been in
the receiving Party's possession prior to disclosure by the disclosing Party
without any obligation of confidentiality with respect to such Information;
provided that the foregoing exception shall not apply with respect to Joint
Inventions;

 

(c)is subsequently received by the receiving Party from a Third Party who is not
bound by any obligation of confidentiality with respect to such Information;

 

 39 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

(d)has been published by a Third Party or otherwise enters the public domain
through no fault of the receiving Party in breach of this Agreement; or

 

(e)can be demonstrated by documentation or other competent evidence to have been
independently developed by or for the receiving Party without reference to the
disclosing Party's Confidential Information; provided that the foregoing
exception shall not apply with respect to Joint Inventions.

 

Specific aspects or details of Confidential Information shall not be deemed to
be within the public domain or in the possession of the receiving Party merely
because the Confidential Information is embraced by more general Information in
the public domain or in the possession of the receiving Party.

 

7.2Permitted Disclosures

 

Each Party may disclose Confidential Information to the extent that such
disclosure is:

 

(a)made in response to a valid order of a court of competent jurisdiction or
other supra-national, federal, national, regional, state, provincial and local
governmental or regulatory body of competent jurisdiction or, if in the
reasonable opinion of the receiving Party's legal counsel, such disclosure is
otherwise required by law, including by reason of filing with securities
regulators; provided, however, that the receiving Party shall first have given
notice to the disclosing Party and given the disclosing Party a reasonable
opportunity to quash such order or to obtain a protective order or confidential
treatment requiring that the Confidential Information and documents that are the
subject of such order be held in confidence by such court or agency or, if
disclosed, be used only for the purposes for which the order was issued; and
provided, further, that the Confidential Information disclosed in response to
such court or governmental order shall be limited to that information which is
legally required to be disclosed in response to such court or governmental
order, as advised by outside counsel;

 

(b)made by or on behalf of the receiving Party to the Regulatory Authorities as
required in connection with any filing, application or request for Regulatory
Approval; provided, however, that reasonable measures shall be taken to assure
confidential treatment of such Information to the extent practicable and
consistent with Applicable Law;

 

(c)made by or on behalf of the receiving Party to a patent authority as may be
reasonably necessary or useful for purposes of obtaining or enforcing a Patent;
provided, however, that reasonable measures shall be taken to assure
confidential treatment of such Information, to the extent such protection is
available; or

 

(d)made by or on behalf of the receiving Party to (i) actual or potential
investors, acquirers, licensees and other financial or commercial partners for
the purpose of evaluating or carrying out an actual or potential investment,
acquisition or collaboration, public offering, merger or acquisition of a Party
or its Affiliates, or sale of all or substantially all of its business to which
this Agreement relates, provided that any such Third Party agrees to be bound by
confidentiality and non-use obligations that are no less stringent than those
contained in this Clause 7 (CONFIDENTIALITY AND NON-DISCLOSURE) (except to the
extent that a shorter confidentiality period is customary in the industry), or
(ii) any Third Party that is or may be engaged by a Party to perform services as
permitted under this Agreement as necessary to enable such Third Party to
perform such services including a Party’s directors, independent contractors,
consultants, attorneys, independent accountants and financial advisors, provided
that such persons agrees to be bound by confidentiality and non-use obligations
that are no less stringent than those contained in this Clause 7
(CONFIDENTIALITY AND NON-DISCLOSURE) (with a duration of confidentiality and
non-use obligations as appropriate that is no less than *** years from the date
of disclosure).

 

 40 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

7.3Use of Name

 

Except as expressly provided herein, neither Party shall mention or otherwise
use the name, logo or Trademark of the other Party or any of its Affiliates or
any of its or their (sub)licensees (or Sublicensees) (or any abbreviation or
adaptation thereof) in any publication, press release, marketing and promotional
material or other form of publicity without the prior written approval of such
other Party. The restrictions imposed by this Clause 7.3 (Use of Name) shall not
prohibit (a) either Party from making any disclosure identifying the other Party
to the extent required in connection with its exercise of its rights or
obligations under this Agreement and (b) either Party from making any disclosure
identifying the other Party that is required by Applicable Law or the rules of a
stock exchange on which the securities of the disclosing Party are listed (or to
which an application for listing has been submitted). Notwithstanding the above,
each Party and its Affiliates may disclose on its website and in its promotional
materials that the other Party is a development partner of such Party and may
utilize the other Party’s name and logo in conjunction with such disclosure.

 

7.4Public Announcements

 

(a)The Parties will mutually agree on the content of a joint press release to
announce the transaction contemplated by this Agreement, to be released at a
mutually agreed time that is consistent with ArQule’s obligations to disclose
material agreements under Form 8-K. Neither Party shall issue any other public
announcement, press release or other public disclosure regarding this Agreement
or its subject matter without the other Party's prior written consent, such
consent not to be unreasonably withheld, delayed or conditioned, except for any
such disclosure that is, in the opinion of the disclosing Party's counsel,
required by Applicable Law or the rules of a stock exchange on which the
securities of the disclosing Party are listed (or to which an application for
listing has been submitted).

 

(b)In the event a Party is, in the opinion of its counsel, required by
Applicable Law or the rules of a stock exchange on which its securities are
listed (or to which an application for listing has been submitted) to make such
a public disclosure, such Party shall (i) submit the proposed disclosure in
writing to the other Party as far in advance as reasonably practicable (and in
no event less than *** Business Days prior to the anticipated date of
disclosure) so as to provide a reasonable opportunity to comment thereon, (ii)
consult and coordinate with the other Party with respect to the preparation and
submission of a confidential treatment request for this Agreement and (iii) in
good faith consider incorporating such comments. Notwithstanding the foregoing,
such Party will have the right to make such disclosure at the time and in the
manner reasonably determined by its counsel to be required by Applicable Laws or
such securities exchange.

 

(c)Neither Party shall be required to seek the permission of the other Party to
repeat any information regarding the terms of this Agreement or any amendment
hereto that has already been publicly disclosed by such Party or by the other
Party, in accordance with this Clause 7.4 (Public Announcements); provided that
such Information remains accurate as of such time and provided the frequency and
form of such disclosure are reasonable.

 

 41 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

7.5Publications

 

The Parties shall discuss the publication strategy for the publication of
scientific papers, abstracts, meeting presentations, publicly available clinical
trial or regulatory data submissions to governments (and including websites
similar to www.clinicaltrials.gov) and other disclosure of the results of the
studies carried out under this Agreement, taking into consideration the Parties’
interest in publishing the results of the development activities to obtain
recognition within the scientific community and to advance the state of
scientific knowledge, and the need to protect Confidential Information,
intellectual property rights and other business interests of the Parties. Each
Party shall provide the other Party with the opportunity to review and comment
on any proposed publication that pertains to the Licensed Compound or Licensed
Products, and shall endeavour to provide such other Party at least thirty (30)
days to review such proposed publication prior to its intended submission for
publication. The Party seeking to publish shall consider in good faith the
comments provided by the other Party and shall comply with such other Party’s
request to: (a) remove any and all Confidential Information of such other Party
from such proposed publication; and (b) delay the submission for a period up to
*** days as may be reasonably necessary to seek patent protection for the
information disclosed in the proposed publication.

 

7.6Return of Confidential Information

 

Upon the effective date of the expiration or termination of this Agreement for
any reason, either Party may request in writing, and the non-requesting Party
shall, with respect to Confidential Information to which such non-requesting
Party does not retain rights under the surviving provisions of this Agreement,
at the requesting Party's election, (a) promptly destroy all copies of such
Confidential Information in the possession or Control of the non-requesting
Party and confirm such destruction in writing to the requesting Party or
(b) promptly deliver to the requesting Party, at the non-requesting Party's sole
cost and expense, all copies of such Confidential Information in the possession
or Control of the non-requesting Party. Notwithstanding the foregoing, the
non-requesting Party shall be permitted to retain such Confidential Information
(i) to the extent necessary or useful for purposes of performing any continuing
obligations or exercising any ongoing rights hereunder and, in any event, a
single copy of such Confidential Information for archival purposes and (ii) any
computer records or files containing such Confidential Information that have
been created solely by such non-requesting Party's automatic archiving and
back-up procedures, to the extent created and retained in a manner consistent
with such non-requesting Party's standard archiving and back-up procedures, but
not for any other uses or purposes. All Confidential Information retained under
this Clause 7.6 (Return of Confidential Information) shall continue to be
subject to the terms of this Agreement for the period set forth in Clause 7.1
(Confidentiality Obligations).

 

7.7Privileged Communications

 

In furtherance of this Agreement, it is expected that the Parties may, from time
to time, disclose to one another privileged communications with counsel,
including opinions, memoranda, letters and other written, electronic and verbal
communications. Such disclosures are made with the understanding that they shall
remain confidential in accordance with this Clause 7 (CONFIDENTIALITY AND
NON-DISCLOSURE), that they will not be deemed to waive any applicable
attorney-client or attorney work product or other privilege and that they are
made in connection with the shared community of legal interests existing between
ArQule and Licensee, including the community of legal interests in avoiding
infringement of any valid, enforceable patents of Third Parties and maintaining
the validity of the ArQule Patents, Licensee Patents and Joint Patents. In the
event of any litigation (or potential litigation) with a Third Party related to
this Agreement or the subject matter hereof, the Parties shall, upon either
Party's request, enter into a reasonable and customary joint defense or common
interest agreement. In any event, each Party shall consult in a timely manner
with the other Party before engaging in any conduct (eg, producing Information
or documents) in connection with litigation or other proceedings that could
conceivably implicate privileges maintained by the other Party. Notwithstanding
anything contained in this Clause 7.7 (Privileged Communications), nothing in
this Agreement shall prejudice a Party's ability to take discovery of the other
Party in disputes between them relating to the Agreement and no information
otherwise admissible or discoverable by a Party shall become inadmissible or
immune from discovery solely by this Clause 7.7 (Privileged Communications).

 

 42 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

8.Representations and Warranties

 

8.1Mutual Representations and Warranties

 

ArQule and Licensee each represents and warrants to the other, as of the
Effective Date, and covenants, that:

 

(a)It is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization and has all requisite
power and authority, corporate or otherwise, to execute, deliver and perform
under this Agreement;

 

(b)The execution and delivery of this Agreement and the performance by it of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action and do not violate:

 

(i)such Party's charter documents, bylaws or other organizational documents;

 

(ii)in any material respect, any agreement, instrument or contractual obligation
to which such Party is bound;

 

(iii)any requirement of any Applicable Law; or

 

(iv)any order, writ, judgment, injunction, decree, determination or award of any
court or governmental agency presently in effect applicable to such Party;

 

(c)This Agreement is a legal, valid and binding obligation of such Party
enforceable against it in accordance with its terms and conditions, subject to
the effects of bankruptcy, insolvency or other laws of general application
affecting the enforcement of creditor rights, judicial principles affecting the
availability of specific performance and general principles of equity (whether
enforceability is considered a proceeding at law or equity);

 

(d)It is not under any obligation, contractual or otherwise, to any Person that
conflicts with or is inconsistent in any material respect with the terms of this
Agreement or that would impede the diligent and complete fulfilment of its
obligations hereunder; and

 

(e)Neither it nor any of its Affiliates has been debarred or is subject to
debarment and neither it nor any of its Affiliates will use in any capacity, in
connection with the services to be performed under this Agreement, any Person
who has been debarred pursuant to Section 306 of the FFDCA or who is the subject
of a conviction described in such section. It will inform the other Party in
writing promptly if it or any such Person who is performing services hereunder
is debarred or is the subject of a conviction described in Section 306 or if any
action, suit, claim, investigation or legal or administrative proceeding is
pending or, to the best of its or its Affiliates' Knowledge, is threatened,
relating to the debarment or conviction of it or any such Person performing
services hereunder.

 

8.2Additional Representations and Warranties of ArQule

 

ArQule further represents and warrants to Licensee, as of the Effective Date,
that:

 

(a)ArQule Controls the Existing Patents and has the right to grant the licenses
and sublicenses specified herein;

 

(b)ArQule has not received any written claim or demand alleging that (i) the
Existing Patents or the ArQule Know-How are invalid or unenforceable or (ii) the
Development or Commercialization of the Licensed Compound as contemplated herein
infringes any Patent owned by any Third Party and to ArQule’s Knowledge, there
is no reasonable basis for any such claim or demand by any Third Party;

 

 43 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

(c)to ArQule's Knowledge, no Person is infringing or threatening to infringe the
Existing Patents;

 

(d)ArQule is not subject to any agreement with a Third Party that includes a
royalty or similar payment obligation to, or other restriction or limitation in
favor of, such Third Party (including, for this purpose, to current or former
officers, directors, employees, consultants or personnel of ArQule or any
predecessor) with respect to (i) its rights to practice the ArQule Technology in
the Territory or (ii) the Development or Commercialization of the Licensed
Compound or any Licensed Product in the Territory;

 

(e)to ArQule's Knowledge, the conception, development, and reduction to practice
of the ArQule Patents and ArQule Know-How existing as of the Effective Date have
not constituted or involved the misappropriation of trade secrets or other
rights or property of any Person;

 

(f)no ArQule Patents are subject to, or were developed pursuant to, any funding
agreement with any government or government agency;

 

(g)ArQule is not in material breach of any provisions of any agreements with
Third Parties relating to the ArQule Patents or ArQule Know-How, in each case,
in a manner that is reasonably likely to affect the rights of the other Party
hereunder or adversely affect the Development, Manufacturing, Regulatory
Approval, or Commercialization of any Licensed Product hereunder;

 

(h)ArQule has not received any written or oral claim of ownership, inventorship
or patent Infringement from any Third Party (including by current or former
officers, directors, employees, consultants, or personnel of ArQule or any
predecessor) with respect to the ArQule Technology;

 

(i)no claim or litigation has been brought or threatened by any Person alleging,
and ArQule is not aware, that any of the ArQule Patents or the ArQule Know-How
are invalid or unenforceable; and

 

(j)to ArQule’s Knowledge, it and its Affiliates have not violated any material
Anti-Corruption Laws with respect to the Territory.

 

8.3DISCLAIMER OF WARRANTIES

 

EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH HEREIN, NEITHER PARTY MAKES ANY
REPRESENTATIONS OR GRANTS ANY WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR
BY OPERATION OF LAW, BY STATUTE OR OTHERWISE AND EACH PARTY SPECIFICALLY
DISCLAIMS ANY OTHER WARRANTIES, WHETHER WRITTEN OR ORAL OR EXPRESS OR IMPLIED,
INCLUDING ANY WARRANTY OF QUALITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR
USE OR PURPOSE OR ANY WARRANTY AS TO THE VALIDITY OF ANY PATENTS OR THE
NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.

 

 44 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

8.4Anti-Bribery and Anti-Corruption Compliance

 

(a)Each Party will conduct its business in accordance with Applicable Law. By
signing this Agreement, each Party agrees to conduct its activities under this
Agreement in a manner that is consistent with Applicable Law, including the U.S.
Foreign Corrupt Practices Act, the UK Bribery Act 2010, and the relevant
provisions of the People's Republic of China Criminal Law and People's Republic
of China Anti-Unfair Competition Law, each as amended, and any other applicable
anti-corruption laws and laws for the prevention of fraud, racketeering, or
money laundering (collectively, Anti-Corruption Laws).

 

(b)Each Party will not, directly or indirectly, pay, offer or promise to pay, or
authorize the payment of any money, or give, offer or promise to give, or
authorize the giving of anything of value (collectively, a Prohibited Payment)
to any Government Official where such Prohibited Payment would constitute a
violation of any Anti-Corruption Law. In addition, regardless of legality, each
Party will make no Prohibited Payment, directly or indirectly, to any Government
Official if such Prohibited Payment is for the purpose of influencing decisions
or actions with respect to the subject matter of this Agreement or any other
aspect of the other Party's business. Each Party acknowledges and agrees that
none of it, or any of its Affiliates or its or their respective officers,
directors, employees, agents and representatives (collectively, Authorized
Representatives) is authorized to waive compliance with the provisions of this
Clause 8.4 (Anti-Bribery and Anti-Corruption Compliance) and that each Party
will be solely responsible for its compliance with the provisions of this Clause
8.4 (Anti-Bribery and Anti-Corruption Compliance) and the Anti-Corruption Laws
irrespective of any act or omission of the other Party or any of its Affiliates,
Sublicensees or its or their respective Authorized Representatives. Each Party's
failure to abide by the provisions of this Clause 8.4 (Anti-Bribery and
Anti-Corruption Compliance) shall be deemed a material breach of this Agreement.

 

9.Indemnity; INSURANCE

 

9.1Indemnification of ArQule

 

Licensee shall indemnify ArQule, its Affiliates, its or their (sub)licensees and
its and their respective directors, officers, employees and agents and defend
and save each of them harmless, from and against any and all losses, damages,
liabilities, costs and expenses (including reasonable attorneys' fees and
expenses) (collectively, Losses) in connection with any and all suits,
investigations, claims or demands of Third Parties (collectively, Third Party
Claims) arising from or occurring as a result of:

 

(a)the material breach by Licensee of this Agreement;

 

(b)the gross negligence or wilful misconduct on the part of Licensee or its
Affiliates or its or their Sublicensees or its or their distributors or
contractors or its or their respective directors, officers, employees or agents
in performing its or their obligations under this Agreement; or

 

(c)the Exploitation by Licensee or any of its Affiliates or its or their
Sublicensees or its or their distributors or contractors of any Licensed Product
or the Licensed Compound in the Territory, except, in each case ((a), (b) and
(c)), for those Losses for which ArQule has an obligation to indemnify Licensee
pursuant to Clause 9.2 (Indemnification of Licensee) hereof, as to which Losses
each Party shall indemnify the other to the extent of their respective
liability.

 

9.2Indemnification of Licensee

 

ArQule shall indemnify Licensee, its Affiliates and their respective directors,
officers, employees and agents and defend and save each of them harmless, from
and against any and all Losses in connection with any and all Third Party Claims
arising from or occurring as a result of:

 

 45 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

(a)the material breach by ArQule of this Agreement;

 

(b)the gross negligence or wilful misconduct on the part of ArQule or its
Affiliates or its or their sublicensees or its or their distributors or
contractors or its or their respective directors, officers, employees or agents
in performing its or their obligations under this Agreement; or

 

(c)the Exploitation by ArQule or any of its Affiliates or its or their
sublicensees or its or their distributors or contractors of the Licensed
Compound or Licensed Products outside the Territory, except, in each case ((a),
(b) and (c)), for those Losses for which Licensee has an obligation to indemnify
ArQule pursuant to Clause 9.1 (Indemnification of ArQule) hereof, as to which
Losses each Party shall indemnify the other to the extent of their respective
liability for the Losses.

 

9.3Indemnification Procedures

 

(a)Notice of Claim

 

All indemnification claims in respect of a Party, its Affiliates or its or their
Sublicensees (or (sub)licensees) or their respective directors, officers,
employees and agents shall be made solely by such Party to this Agreement (the
Indemnified Party). The Indemnified Party shall give the indemnifying Party
prompt written notice (an Indemnification Claim Notice) of any Losses or
discovery of fact upon which such Indemnified Party intends to base a request
for indemnification under this Clause 9 (INDEMNITY; INSURANCE), but in no event
shall the indemnifying Party be liable for any Losses that result from any delay
in providing such notice unless the Indemnified Party demonstrates actual harm
from such delay. Each Indemnification Claim Notice must contain a description of
the claim and the nature and amount of such Loss (to the extent that the nature
and amount of such Loss is known at such time). The Indemnified Party shall
furnish promptly to the indemnifying Party copies of all papers and official
documents received in respect of any Losses and Third Party Claims.

 

(b)Control of Defense

 

The indemnifying Party shall have the right to assume the defense of any Third
Party Claim by giving written notice to the Indemnified Party within *** days
after the indemnifying Party's receipt of an Indemnification Claim Notice;
provided, that the indemnifying Party expressly agrees to indemnify the
Indemnified Party with respect to such Third Party Claim. The assumption of the
defense of a Third Party Claim by the indemnifying Party shall not be construed
as an acknowledgment that the indemnifying Party is liable to indemnify the
Indemnified Party in respect of the Third Party Claim, nor shall it constitute a
waiver by the indemnifying Party of any defenses it may assert against the
Indemnified Party's claim for indemnification. Upon assuming the defense of a
Third Party Claim, the indemnifying Party may appoint as lead counsel in the
defense of the Third Party Claim any legal counsel selected by the indemnifying
Party; provided, that it obtains the prior written consent of the Indemnified
Party (which consent shall not be unreasonably withheld, conditioned or
delayed). In the event the indemnifying Party assumes the defense of a Third
Party Claim, the Indemnified Party shall immediately deliver to the indemnifying
Party all original notices and documents (including court papers) received by
the Indemnified Party in connection with the Third Party Claim. Should the
indemnifying Party assume the defense of a Third Party Claim, except as provided
in Clause 9.3(c) (Right to Participate in Defense), the indemnifying Party shall
not be liable to the Indemnified Party for any legal expenses subsequently
incurred by such Indemnified Party in connection with the analysis, defense or
settlement of the Third Party Claim unless specifically requested in writing by
the indemnifying Party. In the event that it is ultimately determined that the
indemnifying Party is not obligated to indemnify, defend or hold harmless the
Indemnified Party from and against the Third Party Claim, the Indemnified Party
shall reimburse the indemnifying Party for any and all reasonable and verifiable
costs and expenses (including attorneys' fees and costs of suit) and any Losses
incurred by the indemnifying Party in accordance with this Clause 9 (INDEMNITY;
INSURANCE) in its defense of the Third Party Claim.

 

 46 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

(c)Right to Participate in Defense

 

Any Indemnified Party shall be entitled to participate in the defense of such
Third Party Claim and to employ counsel of its choice for such purpose;
provided, however, that such employment shall be at the Indemnified Party's sole
cost and expense unless (i) the employment thereof has been specifically
authorized in writing by the indemnifying Party in writing, (ii) the
indemnifying Party has failed to assume the defense and employ counsel in
accordance with Clause 9.3(b) (Control of Defense) (in which case the
Indemnified Party shall Control the defense) or (iii) the interests of the
indemnitee and the indemnifying Party with respect to such Third Party Claim are
sufficiently adverse to prohibit the representation by the same counsel of both
Parties under Applicable Law, ethical rules or equitable principles (in which
case, the Indemnified Party shall Control its defense).

 

(d)Settlement

 

With respect to any Losses relating solely to the payment of money damages in
connection with a Third Party Claim and that shall not result in the applicable
indemnitee(s) becoming subject to injunctive or other relief or otherwise
adversely affecting the business of the Indemnified Party in any manner and as
to which the indemnifying Party shall have acknowledged in writing the
obligation to indemnify the applicable indemnitee hereunder, the indemnifying
Party shall have the sole right to consent to the entry of any judgment, enter
into any settlement or otherwise dispose of such Loss, on such terms as the
indemnifying Party, in its sole discretion, shall deem appropriate. With respect
to all other Losses in connection with Third Party Claims, where the
indemnifying Party has assumed the defense of the Third Party Claim in
accordance with Clause 9.3(b) (Control of Defense), the indemnifying Party shall
have authority to consent to the entry of any judgment, enter into any
settlement or otherwise dispose of such Loss; provided, it obtains the prior
written consent of the Indemnified Party (which consent shall not be
unreasonably withheld, conditioned or delayed). If the indemnifying Party does
not assume and conduct the defense of a Third Party Claim as provided above, the
Indemnified Party may defend against such Third Party Claim; provided, that the
Indemnified Party shall not settle any Third Party Claim without the prior
written consent of the indemnifying Party (which consent shall not be
unreasonably withheld, conditioned or delayed).

 

(e)Cooperation

 

Regardless of whether the indemnifying Party chooses to defend or prosecute any
Third Party Claim, the Indemnified Party shall and shall cause each indemnitee
to, cooperate in the defense or prosecution thereof and shall furnish such
records, information and testimony, provide such witnesses and attend such
conferences, discovery proceedings, hearings, trials and appeals as may be
reasonably requested in connection therewith. Such cooperation shall include
access during normal business hours afforded to the indemnifying Party to, and
reasonable retention by the Indemnified Party of, records and Information that
are reasonably relevant to such Third Party Claim, and making Indemnified
Parties and other employees and agents available on a mutually convenient basis
to provide additional Information and explanation of any material provided
hereunder. The indemnifying Party shall reimburse the Indemnified Party for all
of its, its Affiliates' and its and their (sub)licensees' or their respective
directors', officers', employees' and agents', as applicable, reasonable and
verifiable out-of-pocket expenses in connection therewith.

 

(f)Expenses

 

Except as provided above, the costs and expenses, including fees and
disbursements of counsel, incurred by the Indemnified Party and its Affiliates
and its and their Sublicensees (or (sub)licensees) and their respective
directors, officers, employees and agents, as applicable, in connection with any
claim, shall be reimbursed on a Calendar Quarter basis by the indemnifying
Party, without prejudice to the indemnifying Party's right to contest the
Indemnified Party's right to indemnification, and subject to refund in the event
the indemnifying Party is ultimately held not to be obligated to indemnify the
Indemnified Party.

 

 47 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

9.4Insurance

 

Each Party, at its own expense, will maintain liability insurance (or
self-insure) with respect to its activities under this Agreement in an amount
consistent with industry standards. Each Party will provide a certificate of
insurance (or evidence of self-insurance) evidencing such coverage to the other
Party upon request. Without limiting the foregoing, during the Term or for such
other period of time specified below, Licensee will maintain on an ongoing basis
(a) comprehensive general liability insurance in the minimum amount of ***
dollars ($***) per occurrence and *** dollars ($***) annual aggregate combined
single limit for bodily injury and property damage liability; (b) commencing no
later than *** days prior to First Commercial Sale, products liability insurance
(including contractual liability coverage on Licensee’s indemnification
obligations under this Agreement) in the amount of at least *** dollars ($***)
per occurrence and as an annual aggregate combined single limit for bodily
injury and property damage liability; and (c) prior to the initiation of any
clinical trial, Licensee will secure and maintain in full force and effect
clinical trial insurance in compliance with Applicable Laws in those countries
where such clinical trial is conducted. All of such insurance coverage may be
maintained through a self-insurance plan that substantially complies with the
foregoing limits and requirements and may be satisfied through one (1) or more
policies, including an umbrella policy; provided, however, that such
self-insurance is determined to be investment quality by a recognized rating
agency such as Moody’s or Standard & Poor’s. Not later than *** days following
receipt of written request from a Party, the other Party will provide to the
requesting Party a letter(s) affirming appropriate self-insurance and/or a
certificate of insurance evidencing such coverage in accordance with this
Agreement. Each Party will maintain such insurance or self-insurance coverage
without interruption during the Term and for a period of *** years thereafter,
and, if applicable, will provide certificates and/or letters evidencing such
insurance coverage without interruption as reasonably requested during the
period of time for which such coverage must be maintained. Each Party will be
provided at least *** days’ prior written notice of any cancellation or material
decrease in the other Party’s insurance coverage limits described above.
Notwithstanding the foregoing, either Party’s failure to maintain adequate
insurance will not relieve that Party of its obligations set forth in this
Agreement.

 

9.5Special, Indirect and Other Losses

 

EXCEPT (a) IN THE EVENT OF THE WILLFUL MISCONDUCT OR FRAUD OF A PARTY OR OF A
PARTY'S BREACH OF ITS OBLIGATIONS UNDER CLAUSE 7 (CONFIDENTIALITY AND
NON-DISCLOSURE), or (b) TO THE EXTENT ANY SUCH DAMAGES ARE REQUIRED TO BE PAID
TO A THIRD PARTY AS PART OF A CLAIM FOR WHICH A PARTY PROVIDES INDEMNIFICATION
UNDER THIS CLAUSE 9 (INDEMNITY; INSURANCE), NEITHER PARTY NOR ANY OF ITS
AFFILIATES OR (SUB)LICENSEES SHALL BE LIABLE IN CONTRACT, TORT, NEGLIGENCE,
BREACH OF STATUTORY DUTY OR OTHERWISE FOR ANY SPECIAL, PUNITIVE, INDIRECT,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, OR FOR LOSS OF PROFITS SUFFERED BY THE
OTHER PARTY, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH DAMAGES.

 

10.Term and Termination

 

10.1Term and Expiration

 

This Agreement shall commence on the Effective Date and, unless earlier
terminated in accordance herewith, shall continue in force and effect until the
date of expiration of the last Royalty Term for the last Licensed Product (such
period, the Term). Following the expiration of the Royalty Term for a Licensed
Product, the grants in Clause 2.1 (Grants to Licensee) shall become
non-exclusive, fully-paid, royalty-free, and irrevocable for such Licensed
Product.

 

 48 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

10.2Termination

 

(a)Material Breach

 

In the event that either Party (the Breaching Party) shall be in material breach
in the performance of any of its obligations under this Agreement, in addition
to any other right and remedy the other Party (the Non-Breaching Party) may
have, the Non-Breaching Party may terminate this Agreement by providing *** days
(or *** days in the event the material breach is a failure to pay amounts due
and payable under this Agreement) (the Notice Period) prior written notice to
the Breaching Party, specifying the breach and its claim of right to terminate
(the Termination Notice); provided, that the termination shall not become
effective at the end of the Notice Period if the Breaching Party cures the
breach specified in the Termination Notice during the Notice Period (or, if such
default cannot be cured within the Notice Period, if the Breaching Party
commences actions to cure such breach within the Notice Period and thereafter
diligently continues such actions), or disputes the existence of such material
breach in accordance with the procedures set forth in Clause 11.5 (Governing Law
and Dispute Resolution).

 

(b)Termination for Convenience by Licensee

 

Prior to its expiration, this Agreement may be terminated at any time by
Licensee effective upon at least *** days' prior written notice to ArQule for
any reason.

 

(c)Termination by ArQule

 

If Licensee fails to initiate a clinical trial that is designed to seek
Regulatory Approval for License Product in the Territory by ***, ArQule will
have the right to terminate this Agreement in ArQule’s sole discretion. For
purposes of this Clause 10.2(c) (Termination by ArQule) “initiation” means the
first date on which a subject or patient is dosed in such clinical trial.

 

(d)Termination for Insolvency

 

In the event that either Party: (i) files for protection under bankruptcy or
insolvency laws, (ii) makes an assignment for the benefit of creditors,
(iii) appoints or suffers appointment of a receiver or trustee over
substantially all of its property that is not discharged within *** days after
such filing, (iv) proposes a written agreement of composition or extension of
its debts, (v) proposes or is a party to any dissolution or liquidation,
(vi) files a petition under any bankruptcy or insolvency act or has any such
petition filed against that is not discharged within *** days of the filing
thereof, or (vii) admits in writing its inability generally to meet its
obligations as they fall due in the general course, then such action shall
constitute a material breach subject to Clause 10.2(a) (Material Breach).

 

(e)Termination for Challenge

 

Except to the extent the following is unenforceable under the Applicable Law of
a particular jurisdiction where a patent application within the ArQule Patents
is pending or a patent within the ArQule Patents issued, in the event that
Licensee or any of its Affiliates Challenges any ArQule Patents or Licensee or
any of its Affiliates Assists a Third Party in initiating a Challenge of any
ArQule Patents, such action shall constitute a material breach subject to Clause
10.2(a) (Material Breach).

 

 49 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

10.3Consequences of Termination

 

Upon termination of this Agreement,

 

(a)except as provided in subsection (h), all rights and licenses granted by
ArQule hereunder shall immediately terminate, including, for clarity, any
sublicense granted by Licensee pursuant to Clause 2.3 (Sublicenses);

 

(b)except as provided in subsection (h), Licensee shall and hereby does, and
shall cause its Affiliates and its and their Sublicensees to, when and as
requested by ArQule, assign to ArQule all of its right, title and interest in
and to: (i) all Regulatory Documentation (including any Regulatory Approvals)
applicable to any Licensed Compound or Licensed Products then owned or
Controlled by Licensee or any of its Affiliates; provided, that if any such
Regulatory Documentation or Regulatory Approval is not immediately transferable
in a country, Licensee shall provide ArQule with all benefit of such Regulatory
Documentation or Regulatory Approval, as applicable, and such assistance and
co-operation as necessary or reasonably requested by ArQule to timely transfer
such Regulatory Documentation or Regulatory Approval, as applicable, to ArQule
or its designee or, at ArQule's option, to enable ArQule to obtain a substitute
for such Regulatory Documentation or Regulatory Approval, as applicable, without
disruption to ArQule's Exploitation of the Licensed Compound or applicable
Licensed Product(s) and (ii) all preclinical and clinical data and all other
supporting data, including CMC Data and pharmacology, toxicology, chemistry and
biology data, in Licensee’s Control as of the effective date of such termination
related to, and to the extent necessary or reasonably useful for ArQule to
continue the Development, Manufacture and/or Commercialization of, the Licensed
Compound and any Licensed Products;

 

(c)except as provided in subsection (h), all Confidential Information of
Licensee relating to the Licensed Compound or any Licensed Product shall become
Confidential Information of ArQule;

 

(d)except as provided in subsection (h), Licensee shall and hereby does, and
shall cause its Affiliates and its and their Sublicensees to, effective as of
the effective date of termination, grant ArQule, a royalty-free exclusive
license, with the right to grant multiple tiers of sublicenses and further
rights of reference, in and to: (i) the Licensee Patents, (ii) Licensee
Know-How, (iii) Licensee Inventions, (iv) Licensee Invention Patents, and (v)
Licensee's rights in and to the Joint Patents and Joint Inventions, to Exploit
in the Territory any Licensed Compound or Licensed Product;

 

(e)except as provided in subsection (h) and unless expressly prohibited by any
Regulatory Authority, at ArQule's written request, Licensee shall, and shall
cause its Affiliates and its and their Sublicensees to: (i) if ArQule notifies
Licensee of its intent to assume Control of ongoing clinical studies, transfer
Control to ArQule of any or all clinical studies involving Licensed Products
being conducted by or on behalf of Licensee, an Affiliate or a Sublicensee as of
the effective date of termination and (ii) if ArQule does not notify Licensee of
any intent to assume Control of ongoing clinical studies, promptly wind down
such studies in accordance with Applicable Law;

 

 50 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

(f)except as provided in subsection (h), Licensee shall, and shall cause its
Affiliates and its and their Sublicensees to, provide a list to ArQule of all
Licensed Product Agreements and assign to ArQule any Licensed Product Agreement
requested in writing by ArQule, unless, with respect to any such Licensed
Product Agreement, such Licensed Product Agreement expressly prohibits such
assignment, in which case Licensee (or such Affiliate or Sublicensee, as
applicable) shall co-operate with ArQule in all reasonable respects to secure
the consent of the applicable Third Party to such assignment, and if any such
consent cannot be obtained with respect to a Licensed Product Agreement,
Licensee shall, and shall cause its Affiliates and its and their Sublicensees
to, obtain for ArQule substantially all of the practical benefit and burden
under such Licensed Product Agreement, including by: (i) entering into
appropriate and reasonable alternative arrangements on terms agreeable to
ArQule, and (ii) subject to the consent and Control of ArQule, enforcing, at
ArQule's cost and expense and for the account of ArQule, any and all rights of
Licensee (or such Affiliate or Sublicensee, as applicable) under such
alternative arrangements, including any rights and remedies of Licensee against
the other party thereto arising out of the breach or cancellation thereof by
such other party or otherwise;

 

(g)except as provided in subsection (h), at ArQule' written request, Licensee
shall (i) supply ArQule with such quantities of the Licensed Compound and
Licensed Product in Licensee’s inventory on the effective date of termination as
may be requested by ArQule and (ii) supply to ArQule such additional quantities
of the Licensed Compound and Licensed Products as ArQule indicates in written
forecasts and orders therefor from time to time, in any case, at Licensee's
actual, fully-burdened cost (plus ***%) to Manufacture such Licensed Compound
and Licensed Products until the earlier of: (y) such time as ArQule has
established an alternate, validated source of supply for the Licensed Compound
and Licensed Products, and ArQule is receiving supply from such alternative
source, and (z) the *** year anniversary of the effective date of termination of
this Agreement; and

 

(h)solely in the case of termination by Licensee for ArQule’s material breach,
Licensee shall have the right, by providing written notice to ArQule on or
before the effective date of termination, to have the license granted to
Licensee in Clause 2.1 (Grants to Licensee) continue, subject to Licensee’s
payment of all milestone and royalty payments due and payable to ArQule in
accordance with Clause 5 of this Agreement; provided that, the parties hereby
agree that if Licensee exercises the foregoing right to have such license
continue, subsections (a) through (g) of this Clause 10.3 shall not apply.

 

10.4Remedies

 

Except as otherwise expressly provided herein, termination of this Agreement
(either in its entirety or with respect to one (1) or more country(ies)) in
accordance with the provisions hereof shall not limit remedies that may
otherwise be available in law or equity.

 

10.5Accrued Rights; Surviving Obligations

 

Termination or expiration of this Agreement (either in its entirety or with
respect to one (1) or more country(ies)) for any reason shall be without
prejudice to any rights that shall have accrued to the benefit of a Party prior
to such termination or expiration. Such termination or expiration shall not
relieve a Party from obligations that are expressly indicated to survive the
termination or expiration of this Agreement. Without limiting the foregoing,
Clauses 1 (DEFINITIONS), 2.1 (Grants to Licensee) (solely to the extent provided
in Clause 10.3(h) (Consequences of Termination)), 2.2 (Grants to ArQule) (except
as provided in Clause 10.3 (Consequences of Termination)), 2.4(b) (Rights of
Reference) (except as provided in Clause 10.3 (Consequences of Termination)),
5.8 (Interest on Late Payments), 5.9 (Financial Records), 5.10 (Audit), 5.11
(Audit Dispute), 6.1 (Ownership of Intellectual Property), 7 (CONFIDENTIALITY
AND NON-DISCLOSURE), 9 (INDEMNITY; INSURANCE), 10.1 (Term and Expiration), 10.3
(Consequences of Termination), 10.4 (Remedies), 10.5 (Accrued Rights; Surviving
Obligations), and 11 (MISCELLANEOUS) of this Agreement shall survive the
termination or expiration of this Agreement for any reason.

 

 51 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

11.Miscellaneous

 

11.1Force Majeure

 

Neither Party shall be held liable or responsible to the other Party or be
deemed to have defaulted under or breached this Agreement for failure or delay
in fulfilling or performing any term of this Agreement (other than an obligation
to make payments) when such failure or delay is caused by or results from events
beyond the reasonable Control of the non-performing Party, including fires,
floods, earthquakes, hurricanes, embargoes, shortages, epidemics, quarantines,
war, acts of war (whether war be declared or not), terrorist acts,
insurrections, riots, civil commotion, strikes, lockouts or other labor
disturbances (whether involving the workforce of the non-performing Party or of
any other Person), acts of God or acts, omissions or delays in acting by any
governmental authority (including expropriation, seizure of works, requisition,
nationalization, and exercise of march-in rights or compulsory licensing, except
to the extent such delay results from the breach by the non-performing Party or
any of its Affiliates of any term or condition of this Agreement). The
non-performing Party shall notify the other Party of such force majeure within
thirty (30) days after such occurrence by giving written notice to the other
Party stating the nature of the event, its anticipated duration and any action
being taken to avoid or minimize its effect. The suspension of performance shall
be of no greater scope and no longer duration than is necessary and the
non-performing Party shall use commercially reasonable efforts to remedy its
inability to perform.

 

11.2Export Control

 

This Agreement is made subject to any restrictions concerning the export of
products or technical information from the United States or other countries that
may be imposed on the Parties from time to time. Each Party agrees that it will
not export, directly or indirectly, any technical information acquired from the
other Party under this Agreement or any products using such technical
information to a location or in a manner that at the time of export requires an
export license or other governmental approval, without first obtaining the
written consent to do so from the appropriate agency or other governmental
entity in accordance with Applicable Law.

 

11.3Assignment

 

(a)Neither Party may assign its rights or, except as provided in Clause 3.6
(Subcontracting), delegate its obligations under this Agreement, whether by
operation of law or otherwise, in whole or in part without the prior written
consent of the other Party, which consent shall not be unreasonably withheld,
conditioned or delayed, except that (i) Licensee shall have the right, without
such consent, to perform any or all of its obligations and exercise any or all
of its rights under this Agreement through any of its Affiliates, and (ii)
either Party may assign any or all of its rights and delegate any or all of its
obligations hereunder to (1) any of its Affiliates (provided that no such
assignment or delegation shall relieve the assigning or delegating Party of any
of its obligations or liabilities hereunder, for which obligations and
liabilities such Party shall remain fully responsible and liable) or (2) any
Third Party successor in interest (whether by merger, acquisition, asset
purchase or otherwise) to all or substantially all of the business to which this
Agreement relates; provided, that (y) such Party shall provide written notice to
the other Party of any assignment under this Section 11.3(a) within thirty (30)
days after such assignment and (z) any Third Party successor in interest of such
assigning Party agrees in writing to be bound by the terms of this Agreement as
if it were the assigning Party, whereupon such Third Party successor in interest
shall be deemed to be a party to this Agreement as though named herein in
substitution for the assigning Party. All validly assigned rights of a Party
shall inure to the benefit of and be enforceable by, and all validly delegated
obligations of such Party shall be binding on and be enforceable against, the
permitted successors and assigns of such Party. Any attempted assignment or
delegation in violation of this Clause 11.3 (Assignment) shall be void and of no
effect.

 

 52 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

(b)The rights to Information, materials and intellectual property:

 

(i)Controlled by a Third Party permitted assignee of a Party that immediately
prior to such assignment (other than as a result of a license or other grant of
rights, covenant or assignment by such Party or its Affiliates to, or for the
benefit of, such Third Party); or

 

(ii)Controlled by an Affiliate of a Party that becomes an Affiliate through any
Change of Control of such Party that were Controlled by such Affiliate (and not
such Party) immediately prior to such Change of Control (other than as a result
of a license or other grant of rights, covenant or assignment by such Party or
its other Affiliates to, or for the benefit of, such Affiliate), in each case
((a) and (b)), shall be automatically excluded from the rights licensed or
granted to the other Party under this Agreement.

 

11.4Severability

 

If any provision of this Agreement is held to be illegal, invalid or
unenforceable under any present or future law and if the rights or obligations
of either Party under this Agreement will not be materially and adversely
affected thereby: (a) such provision shall be fully severable, (b) this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof, (c) the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom, and (d) in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible and reasonably acceptable
to the Parties. To the fullest extent permitted by Applicable Law, each Party
hereby waives any provision of law that would render any provision hereof
illegal, invalid or unenforceable in any respect.

 

11.5Governing Law and Dispute Resolution

 

(a)This Agreement shall be governed by and construed in accordance with the laws
of the State of New York, USA, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction.

 

(b)Except as provided in Clause 5.11 (Audit Dispute) or Clause 11.9 (Equitable
Relief), if a dispute arises:

 

(i)within the JDC with respect to any decision under the jurisdiction of the JDC
(a JDC Dispute); or

 

(ii)otherwise between the Parties in connection with or relating to this
Agreement or any document or instrument delivered in connection herewith
(collectively, (i) and (ii), a Dispute),

 

then either Party shall have the right to refer such Dispute to the Senior
Officers for attempted resolution by good faith negotiations during a period of
ten (10) Business Days, which in the case of any Dispute that is not a JDC
Dispute or involves a Unanimous Decision (or would otherwise be subject to
arbitration if unresolved) must include at least one (1) in-person meeting of
the Senior Officers (or his or her designee with authority to enter into a final
resolution of such Dispute without the need to seek approval). Any final
decision mutually agreed to by the Senior Officers shall be conclusive and
binding on the Parties.

 

 53 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

(c)          If such Senior Officers are unable to resolve any such Dispute that
is a JDC Dispute within such *** Business Day period, then, unless such Dispute
involves a Unanimous Decision, the Parties shall refer such JDC Dispute to the
chief executive officer of Licensee for review and determination. The decision
of the chief executive officer of Licensee shall be final, binding and
conclusive. For the avoidance of doubt, any Dispute related to Development
strategy or operation of Licensed Product in the Territory shall be a JDC
Dispute and is subject to the final decision of the chief executive officer of
Licensee; provided, that, if any such Dispute involves a Unanimous Decision,
such Dispute must be promptly resolved by consensus of the Senior Officers and
may not be resolved solely by the chief executive officer of Licensee nor
submitted to arbitration for resolution.

 

(d)          If such Senior Officers are unable to resolve any such Dispute that
is not a JDC Dispute or relates to matters that involve a Unanimous Decision
within such *** Business Day period, either Party shall be free to institute
binding arbitration in accordance with this Clause 11.5 (Governing Law and
Dispute Resolution) upon written notice to the other Party (an Arbitration
Notice) and seek such remedies as may be available. Upon receipt of an
Arbitration Notice by a Party, the applicable Dispute shall be resolved by final
and binding arbitration before a panel of three (3) experts with relevant
industry experience (the Arbitrators). Each of Licensee and ArQule shall
promptly select one (1) Arbitrator, which selections shall in no event be made
later than *** days after the notice of initiation of arbitration. The third
Arbitrator shall be chosen promptly by mutual agreement of the Arbitrator chosen
by Licensee and the Arbitrator chosen by ArQule, but in no event later than ***
days after the date that the last of such Arbitrators was appointed. The
Arbitrators shall determine what discovery will be permitted, consistent with
the goal of reasonably controlling the cost and time that the Parties must
expend for discovery; provided that the Arbitrators shall permit such discovery
as they deem necessary to permit an equitable resolution of the Dispute. The
arbitration shall be administered by the American Arbitration Association (AAA)
(or its successor entity) in accordance with the then-current Commercial Rules
of the AAA including the Procedures for Large, Complex Commercial Disputes
(including the Optional Rules for Emergency Measures of Protection), except as
modified in this Agreement. The arbitration shall be held in New York City and
shall be conducted in the English language, and the Parties shall use reasonable
efforts to expedite the arbitration if requested by either Party. The
Arbitrators shall, within *** days after the conclusion of the arbitration
hearing, issue a written award and statement of decision describing the
essential findings and conclusions on which the award is based, including the
calculation of any damages awarded. The written award shall be selected from
each Party’s proposal, and the Arbitrators will not have authority to impose any
award not requested by one of the Parties. The decision or award rendered by the
Arbitrators shall be final, binding, conclusive and non-appealable, and judgment
may be entered upon it in accordance with Applicable Law in the State of New
York or any other court of competent jurisdiction. The Arbitrators shall be
authorized to award compensatory damages, but shall not be authorized to reform,
modify or materially change this Agreement or any other agreements contemplated
hereunder.

 

(e)          Each Party shall bear its own counsel fees, costs, and
disbursements arising out of the Dispute resolution procedures described in this
Clause 11.5 (Governing law and Dispute Resolution), and shall pay an equal share
of the fees and costs of the Arbitrators, as applicable, and all other general
fees related to any arbitration described in Clause 11.5(c) or 11.5(d), as
applicable; provided, however, the Arbitrators shall be authorized to determine
whether a Party is the prevailing Party, and if so, to award to that prevailing
Party reimbursement for its reasonable counsel fees, costs and disbursements
(including expert witness fees and expenses, photocopy charges, or travel
expenses), or the fees and costs of the Arbitrators, as applicable. Unless the
Parties otherwise agree in writing, during the period of time that any
arbitration proceeding described in Clause 11.5(c) or 11.5(d), as applicable, is
pending under this Agreement, the Parties shall continue to comply with all
those terms and provisions of this Agreement that are not the subject of such
pending arbitration proceeding. Nothing contained in this Agreement shall deny
any Party the right to seek injunctive or other equitable relief from a court of
competent jurisdiction in the context of a bona fide emergency or prospective
irreparable harm, and such an action may be filed and maintained notwithstanding
any ongoing arbitration proceeding. All arbitration proceedings, briefs,
discovery and decisions and awards of the Arbitrator, under Clause 11.5(c) or
Clause 11.5(d) as applicable, shall be deemed Confidential Information of both
Parties under Clause 7 (CONFIDENTIALITY AND NON-DISCLOSURE).

 

 54 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

(f)          Each Party further agrees that service of any process, summons,
notice or document by registered mail to its address set forth in Clause 11.5
(Governing Law and Dispute Resolution) shall be effective service of process for
any action, suit or proceeding brought against it under this Agreement in any
such court.

 

11.6Notices

 

(a)Notice Requirements

 

Any notice, request, demand, waiver, consent, approval or other communication
permitted or required under this Agreement shall be in writing, shall refer
specifically to this Agreement and shall be deemed given only if delivered by
hand or sent by facsimile transmission (with transmission confirmed) or by
internationally recognized overnight delivery service that maintains records of
delivery, addressed to the Parties at their respective addresses specified in
paragraph (b) or to such other address as the Party to whom notice is to be
given may have provided to the other Party in accordance with this paragraph
(a). Such notice shall be deemed to have been given as of the date delivered by
hand or transmitted by email (with delivery confirmation and read receipt) or on
the second Business Day (at the place of delivery) after deposit with an
internationally recognized overnight delivery service. Any notice delivered by
email shall be confirmed by a hard copy delivered as soon as practicable
thereafter. This Clause 11.6(a) (Notice Requirements) is not intended to govern
the day-to-day business communications necessary between the Parties in
performing their obligations under the terms of this Agreement.

 

(b)Address for Notice

 

If to Licensee, to:

 

Sinovant Sciences Ltd.

2 Church Street

Hamilton, Bermuda

Attention: Head, Global Transactions and Risk Management

Email:

 

with a copy (which shall not constitute notice) to:

 

Roivant Sciences, Inc.

320 West 37th Street

5th Floor

New York, NY 10018

Attention: Legal Department

Email:

 

If to ArQule, to:

 

ArQule, Inc.

One Wall Street

Burlington, MA 01803

Attention: General Counsel

Tel: 781-994-0300

Fax: 781-376-6019

 

 55 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

with a copy (which shall not constitute notice) to:

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

One Financial Center

Boston, MA 02111

Attention: John Cheney, Esq.

Tel: 617-542-6000

Fax: 617-542-2241

 

11.7Entire Agreement; Amendments

 

This Agreement, together with the Schedules attached hereto, sets forth and
constitutes the entire agreement and understanding between the Parties with
respect to the subject matter hereof and all prior agreements, understandings,
promises and representations, whether written or oral, with respect thereto are
superseded hereby. Each Party confirms that it is not relying on any
representations or warranties of the other Party except as specifically set
forth in this Agreement. No amendment, modification, release or discharge shall
be binding on the Parties unless in writing and duly executed by authorized
representatives of both Parties. In the event of any inconsistencies between
this Agreement and any Schedules or other attachments hereto, the terms of this
Agreement shall control.

 

11.8English Language

 

This Agreement shall be written and executed in, and all other communications
under or in connection with this Agreement shall be in, the English language.
Any translation into any other language shall not be an official version thereof
and in the event of any conflict in interpretation between the English version
and such translation, the English version shall control.

 

11.9Equitable Relief

 

Each Party acknowledges and agrees that the restrictions set forth in Clause 6
(INTELLECTUAL PROPERTY) and Clause 7 (CONFIDENTIALITY AND NON-DISCLOSURE) are
reasonable and necessary to protect the legitimate interests of the other Party
and that such other Party would not have entered into this Agreement in the
absence of such restrictions and that any breach or threatened breach of any
provision of such Clauses may result in irreparable injury to such other Party
for which there will be no adequate remedy at law. In the event of a breach or
threatened breach of any provision of such Clauses, the non-breaching Party
shall be authorized and entitled to seek from any court of competent
jurisdiction injunctive relief, whether preliminary or permanent, specific
performance and an equitable accounting of all earnings, profits and other
benefits arising from such breach, which rights shall be cumulative and in
addition to any other rights or remedies to which such non-breaching Party may
be entitled in law or equity. Both Parties agree to waive any requirement that
the other:

 

(a)post a bond or other security as a condition for obtaining any such relief;
and

 

(b)show irreparable harm, balancing of harms, consideration of the public
interest or inadequacy of monetary damages as a remedy.

 

Nothing in this Clause 11.9 (Equitable Relief) is intended, or should be
construed, to limit either Party's right to equitable relief or any other remedy
for a breach of any other provision of this Agreement.

 

 56 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

11.10Waiver and Non-Exclusion of Remedies

 

Any term or condition of this Agreement may be waived at any time by the Party
that is entitled to the benefit thereof, but no such waiver shall be effective
unless set forth in a written instrument duly executed by or on behalf of the
Party waiving such term or condition. The waiver by either Party hereto of any
right hereunder or of the failure to perform or of a breach by the other Party
shall not be deemed a waiver of any other right hereunder or of any other breach
or failure by such other Party whether of a similar nature or otherwise. The
rights and remedies provided herein are cumulative and do not exclude any other
right or remedy provided by Applicable Law or otherwise available except as
expressly set forth herein.

 

11.11No Benefit to Third Parties

 

Except as provided in Clause 9 (INDEMNITY; INSURANCE), covenants and agreements
set forth in this Agreement are for the sole benefit of the Parties hereto and
their successors and permitted assigns and they shall not be construed as
conferring any rights on any other Persons.

 

11.12Further Assurance

 

Each Party shall duly execute and deliver, or cause to be duly executed and
delivered, such further instruments and do and cause to be done such further
acts and things, including the filing of such assignments, agreements, documents
and instruments, as may be necessary or as the other Party may reasonably
request in connection with this Agreement or to carry out more effectively the
provisions and purposes hereof or to better assure and confirm unto such other
Party its rights and remedies under this Agreement.

 

11.13Relationship of the Parties

 

It is expressly agreed that ArQule, on the one hand, and Licensee, on the other
hand, shall be independent contractors and that the relationship between the two
Parties shall not constitute a partnership, joint venture or agency. Neither
ArQule, on the one hand, nor Licensee, on the other hand, shall have the
authority to make any statements, representations or commitments of any kind or
to take any action, that will be binding on the other, without the prior written
consent of the other Party to do so. All persons employed by a Party shall be
employees of such Party and not of the other Party and all costs and obligations
incurred by reason of any such employment shall be for the account and expense
of such first Party.

 

11.14References

 

Unless otherwise specified: (a) references in this Agreement to any Clause,
Section or Schedule shall mean references to such Clause, Section or Schedule of
this Agreement, (b) references in any Section to any clause are references to
such clause of such Section, and (c) references to any agreement, instrument or
other document in this Agreement refer to such agreement, instrument or other
document as originally executed or, if subsequently amended, replaced or
supplemented from time to time, as so amended, replaced or supplemented and in
effect at the relevant time of reference thereto.

 

11.15Construction

 

Except where the context otherwise requires, wherever used, the singular shall
include the plural, the plural shall include the singular, the use of any gender
shall be applicable to all genders and the word "or" is used in the inclusive
sense (and/or). Whenever this Agreement refers to a number of days, unless
otherwise specified, such number refers to calendar days. The captions of this
Agreement are for convenience of reference only and in no way define, describe,
extend or limit the scope or intent of this Agreement or the intent of any
provision contained in this Agreement. The term "including," "include," or
"includes" as used herein shall mean including, without limiting the generality
of any description preceding such term. The language of this Agreement shall be
deemed to be the language mutually chosen by the Parties and no rule of strict
construction shall be applied against either Party hereto.

 

 57 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

11.16Counterparts

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. This Agreement may be executed by PDF format via email or other
electronically transmitted signatures and such signatures shall be deemed to
bind each Party hereto as if they were original signatures.

 

11.17Guaranty

 

In consideration of ArQule’s entering into this Agreement, Parent hereby
guarantees to ArQule the performance by Licensee of all of its financial
obligations under or arising out of the terms of this Agreement, including all
indemnification obligations of Licensee under Section 9.1 (Indemnification of
ArQule) of this Agreement, the due and punctual payment of all financial
obligations of Licensee and all payments to Third Parties in connection with the
Exploitation of the Licensed Compound and any Licensed Product, in each case
after any applicable notice and cure period requirements, until the earlier of
the date that (a) Licensee completes an initial public offering of equity, (b)
Licensee completes a private financing of at least *** U.S. dollars ($***) or
(c) a Change of Control transaction is consummated in which Licensee is no
longer an Affiliate of Parent. For clarity, Parent’s indemnification obligations
shall terminate absolutely upon the occurrence of any of subclause (a), (b) or
(c) above, and Parent shall not be required to indemnify any Third Party Claim
that arises after such termination, regardless of when any Losses or facts
comprising such Third Party Claim are alleged to have occurred.

 

THIS AGREEMENT is executed by the authorized representatives of the Parties as
of the date first written above.

 

 58 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

Signatories

 

ArQule, INC.   SINOVANT SCIENCES LTD.           By: /s/ Peter S. Lawrence   By:
/s/ Marianne L. Romeo           Name:  Peter S. Lawrence   Name:  Marianne L.
Romeo           Title: President and Chief Operating Officer   Title: Head,
Global Transactions & Risk Management

 

 

  Solely for the purpose of Clause 11.17 (Guaranty):     ROIVANT SCIENCES LTD.  
      By: /s/ Marianne L. Romeo         Name:  Marianne L. Romeo         Title:
Head, Global Transactions & Risk Management

 

 59 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

 

Schedule 1

 

Existing Patents

 

 

 



ArQule Ref.  Status  Application No.  Application Date  Registration No. 
Registration Date  Subject matter FGFR-AQ0142TW  Registered  098145881 
12/30/2009  I461410  11/21/2014  CoM of ARQ 087 FGFR-AQ0142US  Registered 
12/649,573  12/30/2009  8,357,694  1/22/2013  CoM of ARQ 087 FGFR-AQ0142AT 
Registered  09793690.0  12/30/2009  2379506  9/2/2015  CoM of ARQ 087
FGFR-AQ0142AU  Registered  2009335010  12/30/2009  2009335010  1/8/2015  CoM of
ARQ 087 FGFR-AQ0142BE  Registered  09793690.0  12/30/2009  2379506  9/2/2015 
CoM of ARQ 087 FGFR-AQ0142BR  Pending  PI0923786-0  12/30/2009        CoM of ARQ
087 FGFR-AQ0142CA  Pending  2748491  12/30/2009        CoM of ARQ 087
FGFR-AQ0142CH  Registered  09793690.0  12/30/2009  2379506  9/2/2015  CoM of ARQ
087 FGFR-AQ0142CN  Registered  200980156889.X  12/30/2009  ZL200980156889.X 
7/1/2015  CoM of ARQ 087 FGFR-AQ0142DE  Registered  09793690.0  12/30/2009 
2379506  9/2/2015  CoM of ARQ 087 FGFR-AQ0142DK  Registered  09793690.0 
12/30/2009  2379506  9/2/2015  CoM of ARQ 087 FGFR-AQ0142EP  EP Granted 
09793690.0  12/30/2009  2379506  9/2/2015  CoM of ARQ 087 FGFR-AQ0142ES 
Registered  ES2554623  12/30/2009  2379506  9/2/2015  CoM of ARQ 087
FGFR-AQ0142FI  Registered  09793690.0  12/30/2009  2379506  9/2/2015  CoM of ARQ
087 FGFR-AQ0142FR  Registered  09793690.0  12/30/2009  2379506  9/2/2015  CoM of
ARQ 087 FGFR-AQ0142GB  Registered  09793690.0  12/30/2009  2379506  9/2/2015 
CoM of ARQ 087 FGFR-AQ0142IE  Registered  09793690.0  12/30/2009  2379506 
9/2/2015  CoM of ARQ 087 FGFR-AQ0142IL  Registered  213787  12/30/2009  213787 
12/1/2014  CoM of ARQ 087 FGFR-AQ0142IN  Pending  2700/KOLNP/2011  12/30/2009 
      CoM of ARQ 087 FGFR-AQ0142IT  Registered  09793690.0  12/30/2009  2379506 
9/2/2015  CoM of ARQ 087 FGFR-AQ0142JP  Registered  2011-544603  12/30/2009 
5739820  5/1/2015  CoM of ARQ 087 FGFR-AQ0142KR  Registered  10-2011-7017777 
12/30/2009  1714799  3/3/2017  CoM of ARQ 087 FGFR-AQ0142LU  Registered 
09793690.0  12/30/2009  2379506  9/2/2015  CoM of ARQ 087 FGFR-AQ0142MO 
Registered  J/001849  12/30/2009  J/001849  12/14/2015  CoM of ARQ 087
FGFR-AQ0142MX  Registered  MX/a/2011/006959  12/30/2009  309081  4/26/2013  CoM
of ARQ 087 FGFR-AQ0142NL  Registered  09793690.0  12/30/2009  2379506  9/2/2015 
CoM of ARQ 087 FGFR-AQ0142PH  Registered  1-2011-501340  12/30/2009 
1/2011/501340  10/21/2014  CoM of ARQ 087 FGFR-AQ0142SE  Registered  09793690.0 
12/30/2009  2379506  9/2/2015  CoM of ARQ 087 FGFR-AQ0142ZA  Registered 
2011/04706  12/30/2009  2011/04706  8/29/2012  CoM of ARQ 087 FGFR-AQ0196TW 
Pending  105141873  12/16/2016        Solid form of ARQ 087 FGFR-AQ0196US 
Pending  15/381,414  12/16/2016        Solid form of ARQ 087 FGFR-AQ0196PCT 
Pending  PCT/US2016/067164  12/16/2016        Solid form of ARQ 087
FGFR-AQ0197TW  Pending  105141874  12/16/2016        Method of making ARQ 087
FGFR-AQ0197US  Registered  15/381,418  12/16/2016  9,834,519  12/5/2017  Method
of making ARQ 087 FGFR-AQ0197PCT  Pending  PCT/US2016/067161  12/16/2016       
Method of making ARQ 087 FGFR-AQ0197US DIV1  Pending  15/800,648  11/1/2017    
   Method of making ARQ 087



 

 

 60 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

 

Schedule 2

 

Licensed Compound

 



Recommended International Nonproprietary Name (INN): Derazantinib Company code
ARQ 087•2HCl The molecular formula C29H29FN4O•2(HCl) Chemical Abstracts Service
(CAS) registry number: 1821329-75-2 IUPAC Name
(R)-6-(2-fluorophenyl)-N-(3-(2-((2-methoxyethyl)amino)ethyl)phenyl)-
5,6-dihydrobenzo[h]quinazolin-2-amine Structure

[image_006.jpg]

 



 

 61 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

  

Schedule 3

 

The Initial Development Plan

 

Scope

 

The following document covers activities related to the Development of
Derazantinib in the Territory for the treatment of cancer. It outlines key
activities in clinical (clinical development and drug safety), biometrics and
regulatory that will take place in the Territory, or will support the regulatory
filings leading to product Commercialization. These activities, to satisfy CFDA
approval requirements in China and the approval requirements of other regulatory
agencies in the Territory, will be conducted under the direction of the JDC
according to US standards of good clinical practice (GCP) using GMP material. To
the extent that this Development Plan differs or is inconsistent with the
License Agreement, the terms of the License Agreement shall govern.

 

In connection with this Initial Development Plan, Sinovant agrees to conduct the
clinical trials referenced below. The number of patients or subjects for each
such trial represents Sinovant’s best estimates at this time, and Sinovant
agrees that it will increase the number of patients or subjects, as the case may
be, in each such trial to the extent reasonably necessary for approval of a
trial by the CDFA or similar Regulatory Authority in the Territory.

 

Sinovant shall conduct and bear the fully-loaded cost of an approximately *** to
be performed in China by Sinovant or its designee or subcontractor.

 

Sinovant also shall conduct and bear the fully-loaded cost of an approximately
*** to be performed in China by Sinovant or its designee or subcontractor. ***.

 

Plan Sinovant further shall conduct and bear the fully-loaded cost of an
approximately *** to be performed in China by Sinovant or its designee or
subcontractor, such trial to be commenced *** referenced above. ***.

 

Further clinical studies shall be discussed and agreed upon by the JDC.

 

 62 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
***Triple asterisks denote omissions.

 

Schedule 4

 

ArQule Know-How

 

ArQule Know-How is listed and contained in the ArQule dataroom. Files in the
dataroom containing ArQule Know-How include, but are not limited to, the
following: ***

 

 63 

 

 

